Case 16-10238-MFW   Doc 1873-1    Filed 05/21/19   Page 1 of 12



                         Exhibit A

                    Distribution Schedule
                                                                        Case 16-10238-MFW                                            Doc 1873-1                           Filed 05/21/19
                                                                                                                                               SFX Entertainment, Inc., et al.                                    Page 2 of 12
                                                                                                                                                   Distribution Report




                                                                                                                                                                                                                                                                 Projected
                                                                                                                                                                                                                                                                Distribution
 Claim No. / Schedule ID                 Creditor Name                 Creditor Notice Name                    Address1                    Address2             Address3                      City        State        Zip        Country   Allowed Amount        Amount                    Debtor Name
Sched ID 3045542         1000 Lincoln Rd LLC                          Ben Brody                  1000 Lincoln Rd                     Suite 210                                                       FL            33139                            $7,549.48           $646.28 SFX-Nightlife Operating LLC
Sched ID 3045181         1099 Pro                                                                23901 Calabassas Road, Suite 2080                                               CALABASAS           CA            91302-4104                       $1,107.95            $94.85 SFX Entertainment, Inc.

Sched ID 3045061        1099 Pro                                                                 23901 Calabassas Road, Suite 2080                                               CALABASAS           CA            91302-4104                        $135.00            $11.56 ID&T/SFX North America LLC

Sched ID 3045556        306 N Halsted, Inc. (React)                                              400 N May St                        Suite 202                                   CHICAGO             IL            60642                           $2,884.31           $246.91   SFX-React Operating LLC
Sched ID 3045072        510K                                                                                                                                                                                                                         $625.00            $53.50   ID&T/SFX North America LLC
Sched ID 3045459        Abraham Herrera Solis                                                    Malecon Americas 1705                                                                                             77500        Mexico             $1,110.00            $95.02   SFX-LIC Operating LLC
Sched ID 3045470        ACP A Clean Portoco                                                      PO Box 531607                                                                   HARLINGEN           TX            78553                               $6.62             $0.57   SFX-LIC Operating LLC
Claim No. 469           ACS Custom USA LLC                                                       520 W 25 St                                                                     NEW YORK            NY            10001                           $8,713.43           $745.92   SFX Entertainment, Inc.
Sched ID 3045254        Adelman Matz-SFXE                                                        1173A Second Ave, Ste 153                                                       NEW YORK            NY            10065                           $3,460.00           $296.20   SFX Entertainment, Inc.
Claim No. 320           AdTech US, Inc.                               c/o Tiffany Strelow Cobb   52 East Gay Street                                                              Columbus            OH            43215                          $15,969.96         $1,367.12   SFX Entertainment, Inc.
Sched ID 3044576        Advanced Systems Group, Inc.                                             12405 North Grant Street                                                        Denver              CO            80241                             $434.02            $37.15   Beatport, LLC
Sched ID 3045579        AEG Live Productions St Louis                                            231 S Bemiston Ave                  Suite 715                                   SAINT LOUIS         MO            63105                           $1,417.99           $121.39   SFX-React Operating LLC
Sched ID 3045481        Aerial Dome                                                              600 Nw 6th St                       #407                                        Miami               FL            33136                             $500.00            $42.80   SFX-LIC Operating LLC
Sched ID 3045083        Agency of Performing Arts                                                45 W 45 St, 4 FL                                                                NEW YORK            NY            10036                             $437.50            $37.45   ID&T/SFX North America LLC
Claim No. 26            Airgas USA, LLC                                                          110 West 7th Street, Suite 1300                                                 Tulsa               OK            74119                             $674.56            $57.75   SFX Entertainment, Inc.
Claim No. 34            Airgas USA, LLC                                                          110 West 7th Street, Suite 1300                                                 Tulsa               OK            74119                             $301.50            $25.81   SFX Entertainment, Inc.
Sched ID 3044776        Alba Facility Solutions                                                  WittestraBe                         30N                                         Berlin                            13509        Germany              $190.81            $16.33   Beatport, LLC
Sched ID 3044798        Albis Hitec                                                              ifflandestrasse 4                                                               Hamburg                           22087        Germany              $233.54            $19.99   Beatport, LLC
Sched ID 3045590        Alex Arroyo                                                              4448 N Marmara                                                                  CHICAGO             IL            60630                             $124.50            $10.66   SFX-React Operating LLC
Sched ID 3045492        Alex G Perez                                                                                                                                                                                                                 $600.00            $51.36   SFX-LIC Operating LLC
Sched ID 3045389        Alex G Perez Disco                                                       6310 Oak Meadow Blvd                                                            Orlando             FL            32819                             $600.00            $51.36   SFX-Disco Operating LLC
Sched ID 3045503        Alex Hopple                                                              100 Mount Holly Lane                                                            AMELIA              OH            45102                             $663.85            $56.83   SFX-LIC Operating LLC
Sched ID 3045601        Alex Kislov                                                              1424 Derby Ln                                                                   MUNDELEIN           IL            60060                             $834.50            $71.44   SFX-React Operating LLC
Sched ID 3045612        Alex Martinelli (React)                                                  1504 N Prospect Ave Apt 302                                                     Milwaukee           WI            53202-2390                       $827.00             $70.80   SFX-React Operating LLC
Sched ID 3045514        Alexandra Perez-Puelles                                                  2800 NE 24th Street                                                             FORT LAUDERDALE     FL            33305                             $357.60            $30.61   SFX-LIC Operating LLC
Sched ID 3045346        Alireza Saifi                                                            515 Main Street                     # 7A                                        Chatham             NJ            07928                             $676.18            $57.88   SFX Platform & Sponsorship LLC
Sched ID 3045623        All Good Records LLC                                                                                                                                     Detroit             MI                                            $9,124.37           $781.10   SFX-React Operating LLC
Sched ID 3041926        Alois Dallmayr                                                           Seestrane 22                                                                    Ludwigsfeide                      14974                            $462.57             $39.60   Beatport, LLC
Sched ID 3045050        AM Only                                                                  55 Washington Street Ste 656                                                    Brooklyn            NY            11201        Spain              $7,375.00          $631.34    ID&T/SFX Mysteryland LLC
Sched ID 3045094        AM Only LLC o/b/o Ida Engberg                 Emma Hoser                 Ida Engberg                         55 WASHINGTON                               BROOKLYN            NY            11201                           $4,525.00           $387.37   ID&T/SFX North America LLC
                                                                                                                                     STREET, STE 656
Sched ID 3045400        AM Only LLC, ass successor in interst to AM                              55 Washington Street                Suite 658                                   BROOKLYN            NY            11201                            $3,308.06          $283.19 SFX-Disco Operating LLC
                        Only, Inc.
Sched ID 3045276        Amazon Web Services-SFXE                                                 PO BOX 84023                                                                    SEATTLE             WA            98124-8423                      $3,477.10           $297.66   SFX Entertainment, Inc.
Sched ID 3045525        Ambassador Foundation Inc.                                               136-23 72nd Road                                                                FLUSHING            NY            11367                           $5,100.00          $436.59    SFX-LIC Operating LLC
Sched ID 3045120        American Furniture Rentals                      Rhonda Cosaluzzo         3201 E. Arkansas Lane, Suite 101                                                Arlington           TX            76010                           $2,636.26          $225.68    ID&T/SFX TomorrowWorld LLC
Claim No. 356           American Society of Composers, Authors and      Jackson Wagener          1900 Broadway, 6th Floor                                                        New York            NY            10023                          $64,231.00         $5,498.54   SFX Entertainment, Inc.
                        Publishers
Claim No. 119           ANAGO OF SOUTH FLORIDA                                                   5207 NW 33rd Avenue                                                             Fort Lauderdale     FL            33309                              $44.55             $3.81   SFX Entertainment, Inc.
Sched ID 3045364        Andre Couturier Design                                                   445 W. Elm Street                                                               SAN DIEGO           CA            92101                             $320.00            $27.39   SFX/AB Live Event LLC
Sched ID 3045634        Andrew Dalpino                                                           15 Sequoia Court                                                                STREAMWOOD          IL            60107                             $340.50            $29.15   SFX-React Operating LLC
Sched ID 3045375        Andrew Graham-Hussey                                                     G08-24 Noble Street                                                             Toronto             ON            M6K 2C8      Canada             $2,145.90           $183.70   SFX/AB Live Event LLC
Sched ID 3042403        AOK Rheinland/Hamburg                                                    Pappelallee 22-26                                                               Hamburg                           22089        Germany                $4.37             $0.37   Beatport, LLC
Sched ID 3045105        AON                                                                      100 Somerset Corporate Blvd #4                                                  Bridgewater         NJ            08807                           $7,259.00           $621.41   ID&T/SFX North America LLC
Sched ID 3045536        AON/Albert G Ruben Insurance Services                                    48 W. 25th Street                   #12                                         New York City       NY            10010                         $101,555.86         $8,693.77   SFX-LIC Operating LLC
Sched ID 3045287        AON/Albert G Ruben Insurance Service-SFXE                                PO Box 849832                                                                   LOS ANGELES         CA            90084-9832                          $2.00             $0.17   SFX Entertainment, Inc.
Sched ID 3045645        Aon/Albert G Ruben Insurnce Service Inc (React)                          15303 Ventura Blvd, Suite 1200                                                  SHERMAN OAKS        CA            91403-5817                      $1,200.00          $102.73    SFX-React Operating LLC

Claim No. 76            Apsalar Inc.                                  Rob Rosen                  480 Second Street, Suite 100                                                    San Francisco       CA            94107                            $1,998.00          $171.04 SFX Entertainment, Inc.
Sched ID 3045656        Aramark / Globetrotters LLC                                              600 E. Grand Ave.                   Attn Lynnette                               CHICAGO             IL            60611                            $2,007.07          $171.82 SFX-React Operating LLC
                                                                                                                                     Cheatham
Sched ID 3045298        Aramark Refreshment Services                                             6800 Jericho Tpke                   Suite 120W                                  SYOSSET             NY            11791                             $256.94            $22.00   SFX Entertainment, Inc.
Claim No. 312           Arena Event Services Inc                                                 7000 S 10th St                                                                  Oak Creek           WI            53154                          $54,010.03         $4,623.57   EZ Festivals LLC
Claim No. 16            Arnett Designs, Inc.                                                     23372 Madero Rd, Ste C                                                          Mission Viejo       CA            92691                           $7,660.99          $655.82    SFX-Disco Operating LLC
Sched ID 3045541        ASCAP                                                                    152 W. 57th Street                                                              New York City       NY            10019                          $21,746.59         $1,861.63   SFX-LIC Operating LLC
Sched ID 3045433        ASCAP - Disco                                                                                                                                                                                                             $16,730.32         $1,432.21   SFX-Disco Operating LLC
Sched ID 3045115        ASCAP/BMI                                                                152 W. 57th Street                                                              New York City       NY            10019                          $63,190.00         $5,409.43   ID&T/SFX North America LLC
Sched ID 3045444        Ashleigh LeBlanc                                                         1016 Greenleaf Ave Apt B                                                        CHARLOTTE           NC            28202                             $150.00            $12.84   SFX-Disco Operating LLC
Claim No. 145           Astralwerks, c/o Capitol Records              UMG                        32152 Collections Center Dr                                                     Chicago             IL            60693                           $3,000.00          $256.82    SFX Entertainment, Inc.
Sched ID 3045116        AT&T - Internet/Hard Line                                                208 S Akard St                      #110                                        Dallas              TX            75202                           $6,272.00           $536.92   ID&T/SFX North America LLC
Claim No. 180           AT&T Corp                                                                c/o AT&T Services                   One AT&T Way, Room                          Bedminster          NJ            07921                           $2,690.66           $230.34   SFX-Nightlife Operating LLC
                                                                                                                                     3A104
Sched ID 3045131        Atlanta Music Project                                                    1213 Barrett Bluff Drive                                                        LAWRENCEVILLE       GA            30045                           $9,585.00           $820.53   ID&T/SFX TomorrowWorld LLC
Sched ID 3045142        Atlanta Paving & Concrete                                                6825 Jimmy Carter Blvd #1400                                                    Norcross            GA            30071                          $32,500.00         $2,782.19   ID&T/SFX TomorrowWorld LLC
Claim No. 206           ATPI                                                                     116 Washington Avenue, 4th Floor                                                North Haven         CT            06473                         $139,167.00        $11,913.50   SFX Entertainment, Inc.
Sched ID 3045460        atVenu, Inc.                                                             1001 Bridgeway Blvd                 #459                                        SAUSALITO           CA            94965                           $3,500.00           $299.62   SFX-LIC Operating LLC
Sched ID 3045340        Augment LLC                                                              100 West South Street               Unit 4A                                     CHARLOTTESVILLE     VA            22902                             $506.00            $43.32   SFX Marketing LLC
Claim No. 147           Backlash Solutions LLC                                                   12 Hedgerow Common                                                              WESTON              CT            06883                           $2,500.00           $214.01   Beatport, LLC
Sched ID 3045182        Baker & McKenzie LLP                                                     2001 Ross Avenue Suite 2300                                                     Dallas              TX            75201                          $10,089.28           $863.70   SFX Entertainment, Inc.
Claim No. 68            BALWANT CHEEMA PA CERTIFIED PUBLIC                                       4160 West 16th Avenue               Suite 405                                   Hialeah             FL            33012                           $6,025.00           $515.77   SFX Entertainment, Inc.
                        ACCOUNTANT
Claim No. 289           Bandolier Media                                                          8700 Millway                                                                    Austin              TX            78757                             $900.00            $77.05   SFX-Disco Operating LLC
Claim No. 24            Bandsintown, LLC                                                         19 W. 34th Street, Suite 1000                                                   New York            NY            10001                          $10,000.00           $856.06   SFX Entertainment, Inc.
Claim No. 77            Bandsintown, LLC                                                         19 W. 34th Street, Suite 1000                                                   New York            NY            10001                             $500.00            $42.80   SFX Entertainment, Inc.
Claim No. 43            Bandsintown, LLC                                                         19 W. 34th Street, Suite 1000                                                   New York            NY            10001                             $404.45            $34.62   Made Event, LLC
Sched ID 3045557        Bang Bang Band Inc.                                                      2313 N. Leavitt St. Apt. 1                                                      CHICAGO             IL            60647                             $300.00            $25.68   SFX-React Operating LLC
Sched ID 3044926        Bank of America                                                          100 North Tryon Street                                                          Charlotte           NC            28255                          $82,153.74         $7,032.83   Flavorus, Inc.
Sched ID 3045117        Barrett - 2 Bridges Material                                             Barrett Construction & Renovation   905 Kennedy Drive                           Manchester          TN            37355                             $600.00            $51.36   ID&T/SFX North America LLC
                                                                                                 LLC
Claim No. 3             BCW Services LLC                                                         51 Charles Street, Suite 201                                                    Mineola             NY            11501                          $14,480.39         $1,239.60 SFX Entertainment, Inc.




                                                                                                                                                       Page 1 of 11
                                                                      Case 16-10238-MFW                                           Doc 1873-1                         Filed 05/21/19
                                                                                                                                          SFX Entertainment, Inc., et al.                                   Page 3 of 12
                                                                                                                                              Distribution Report




                                                                                                                                                                                                                                                           Projected
                                                                                                                                                                                                                                                          Distribution
 Claim No. / Schedule ID                   Creditor Name              Creditor Notice Name                 Address1                     Address2           Address3                   City          State        Zip        Country   Allowed Amount        Amount                      Debtor Name
Sched ID 3045215           BDO                                                               130 East Randolph                    Suite 2800                                Chicago            IL            60601                          $91,000.00          $7,790.12    SFX Entertainment, Inc.
Claim No. 122              Beacon Hill Staffing Group, LLC                                   152 Boudin Street                                                              Boston             MA            02108                          $10,282.63            $880.25    SFX Entertainment, Inc.
Sched ID 3045449           Beer in the Shower LLC                                            825 Umstead Street                                                             Charlotte          NC            28205                             $150.00             $12.84    SFX-Disco Operating LLC
Sched ID 3045461           BENJAMIN ROOT                                                     1937 Kennicott Ct                                                              DES PLAINES        IL            60018                            $1,225.00           $104.87    SFX-LIC Operating LLC
Sched ID 3045118           Bethel - guard at gate                                            PO Box 222                                                                     Liberty            NY            12754                            $2,000.00           $171.21    ID&T/SFX North America LLC
Claim No. 190              Bexar County Community Arenas                                     3201 E. Houston                                                                San Antonio        TX            78219                          $29,378.04          $2,514.93    SFX Entertainment, Inc.
Sched ID 3045450           Big Time Digital                                                  6935 Hermosa Cir                                                               BUENA PARK         CA            90620                             $403.00             $34.50    SFX-Disco Operating LLC
Sched ID 3045390           Bingo Biz BV                                                      Buursink Es 5                                                                  Enschede           CB            07541                              $100.00              $8.56   SFX-Disco Operating LLC
Claim No. 238              Blake, Cassels & Graydon LLP                                      199 Bay Street                       Suite 4000              Commerce          West Toronto       ON            M5L 1A9      Canada              $3,207.06           $274.54    SFX Entertainment, Inc.
                                                                                                                                                          Court
Claim No. 547              Bloomberg LP                                                      731 Lexington Avenue                                                           New York           NY            10022                          $19,547.77          $1,673.40    SFX Entertainment, Inc.
Sched ID 3044842           Blue Collar Gal, LLC (EZ)                                         8612 E Calle Bogota                                                            Tucson             AZ            85715                           $5,000.00            $428.03    EZ Festivals LLC
Sched ID 3044103           Blum & McCain.                                                    271 Madison Avenue                   12th Floor                                New York           NY            10016                           $3,544.00            $303.39    Beatport, LLC
Sched ID 3045228           Blum & McCann.                                                    271 Madison Ave 12th Floor                                                     NEW YORK           NY            10016                          $21,159.00          $1,811.33    SFX Entertainment, Inc.
Claim No. 569              BMAT Licensing                                                    Bruniquer 49                                                                   Barcelona                        08024        Spain              $8,000.00            $684.85    Beatport, LLC
Sched ID 3045462           BMI                                                               153 W. 57th Street                                                             New York City      NY            10020                          $25,575.02          $2,189.37    SFX-LIC Operating LLC
Sched ID 3045391           BMI - Disco                                                       7 world Trade Center                 250 Greenwich St.                         New York           NY            10007-0030                     $12,367.28          $1,058.71    SFX-Disco Operating LLC
Claim No. 210              Bond and Pecaro, Inc.                                             1990 M Street, NW                    Suite 400                                 Washington         DC            20036                          $52,457.01          $4,490.62    SFX Entertainment, Inc.
Sched ID 3044119           Bookkeeperinbrighton Ltd                                          Madeira Mansions, 15 Madeira Place                                             Brighton                         BN21TN       United               $226.80             $19.42    Beatport, LLC
                                                                                                                                                                                                                          Kingdom
Sched ID 3045667           Boompje Studio                                                    Isolatorweg 36                       1014AS Amsterdam                                                                                          $10,000.00            $856.06 Spring Awakening, LLC
Sched ID 3045392           Borgeous Beats, LLC                                               16000 Ventura Blvd., Suite 600                                                 ENCINO             CA            91436-2748                       $200.00              $17.12 SFX-Disco Operating LLC
Claim No. 528              Box, Inc.                                                         Dept 34666                           P.O. Box 39000                            San Francisco      CA            94139                          $11,822.78          $1,012.10 SFX Entertainment, Inc.

Sched ID 3045571           Brett Stogsdill                                                                                                                                                                                                     $200.00            $17.12     SFX-React Operating LLC
Sched ID 3045572           Brew City Bass LLC                                                2844 N Oakland Ave                                                             MILWAUKEE          WI            53211                           $1,397.86           $119.66     SFX-React Operating LLC
Sched ID 3045463           Brian Ledet                                                       10804 Watchful Fox Dr                                                          AUSTIN             TX            78748                           $1,100.00            $94.17     SFX-LIC Operating LLC
Claim No. 294              Brightcove, Inc                                                   290 Congress Street                                                            Boston             MA            2210                           $10,033.33           $858.91     Beatport, LLC
Sched ID 3044150           Brilliant Solutions                                               423 Galapago Street                                                            Denver             CO            80204                           $5,796.00           $496.17     Beatport, LLC
Claim No. 386              Broadcast Music, Inc.                                             7 World Trade Center                 250 Greenwich Street                      New York           NY            10007                         $119,660.13        $10,243.60     SFX Entertainment, Inc.

Sched ID 3045231           Broadridge                                                        P.O. Box 416423                                                                BOSTON             MA            02241-6423                      $1,412.11            $120.88    SFX Entertainment, Inc.
Sched ID 3045573           Bronson & Kahn LLC (React)                                        150 North Wacker Drive               Suite 1400                                Chicago            IL            60606                             $750.00             $64.20    SFX-React Operating LLC
Sched ID 3045233           Brookbridge Consulting Services                                   43 Warren St                                                                   NEW YORK           NY            10007                           $2,195.00            $187.90    SFX Entertainment, Inc.
Sched ID 3045062           Brown United                                                      1399 Las LomasRoad                                                             Duarte             CA            91010                          $48,610.00          $4,161.30    ID&T/SFX North America LLC
Claim No. 35               Brungardt Enterprises, LLC                                        2195 S. Telluride Ct                                                           Aurora             CO            80013                             $520.00             $44.51    SFX-Disco Operating LLC
Sched ID 3045383           Bruno Saavedra                                                    88 Clifton Terrace                                                             WEEHAWKEN          NJ            07086                             $525.00             $44.94    SFX/AB Live Event LLC
Sched ID 3045234           Bruno Saavedra                                                    88 Clifton Terrace                                                             WEEHAWKEN          NJ            07086                             $105.00              $8.99    SFX Entertainment, Inc.
Sched ID 3045394           BTC Music, LLC                                                    418 W. Thompson St.                                                            PHILADELPHIA       PA            19122                             $500.00             $42.80    SFX-Disco Operating LLC
Sched ID 3045063           Bullittagency                                                     3207A M Street NW,                                                             WASHINGTON         DC            20007                           $3,500.00            $299.62    ID&T/SFX North America LLC
Claim No. 418              Bump Organization                                                 3344 Lawrence Street                                                           Denver             CO            80205                          $17,765.00          $1,520.79    Flavorus, Inc.
Sched ID 3045235           BUSINESS ENVIRONMENTS.                                            7 ENTIN ROAD                         SUITE 201                                 PARSIPPANY         NJ            07054                           $2,727.49            $233.49    SFX Entertainment, Inc.
Sched ID 3045236           Business Wire Inc                                                 DEPARTMENT 34182                     P.O. BOX 39000                            SAN FRANCISCO      CA            94139                           $2,898.50            $248.13    SFX Entertainment, Inc.
Sched ID 3045574           CAA                                                               401 Commerce St Penthouse                                                      NASHVILLE          TN            37219                           $9,500.00            $813.25    SFX-React Operating LLC
Sched ID 3045384           CAA                                                               401 Commerce St Penthouse                                                      NASHVILLE          TN            37219                           $1,500.00            $128.41    SFX/AB Live Event LLC
Sched ID 3045464           Caitlin Pasley                                                                                                                                                                                                      $200.00             $17.12    SFX-LIC Operating LLC
Sched ID 3045395           Caitlyn Donahue                                                   10 White Oaks Dr.                                                              SAINT PETERS       MO            63376                              $52.00              $4.45    SFX-Disco Operating LLC
Sched ID 3045465           CAMERON INNISS                                                    240 Orchard Street                                                             EAST LANSING       MI            48823                           $4,000.00            $342.42    SFX-LIC Operating LLC
Sched ID 3045064           Camp Chipinaw                                                     11939 NW 37th Street                                                           Coral Springs      FL            33065                           $2,000.00            $171.21    ID&T/SFX North America LLC
Sched ID 3045053           Camp Chipinaw Recreation Co                                       85 Silver Lake Road                                                            SWAN LAKE          NY            12783                           $1,082.00             $92.63    ID&T/SFX Mysteryland LLC
Sched ID 3045466           Carefree Lifestyle                                                30-15 Thomson Ave                                                              Long Island City   NY            11101                           $4,180.00            $357.83    SFX-LIC Operating LLC
Sched ID 3045175           Caren West Public Relations LLC                                   130 Boulevard NE Studio 5                                                      ATLANTA            GA            30312                              $75.00              $6.42    ID&T/SFX TomorrowWorld LLC
Sched ID 3045176           Cargo Live                                                        4 Military Rd,                                                                 Matraville                       NSW 2036     Australia            $647.81             $55.46    ID&T/SFX TomorrowWorld LLC
Sched ID 3045549           Carmen Santamaria                                                 9310 Fontainebleu Blvd #105                                                    MIAMI              FL            33172                             $170.60             $14.60    SFX-Nightlife Operating LLC
Sched ID 3045467           Carson Creek Ranch LLC                                            8801 Willowick Drive                                                           Austin             TX            78759                           $5,000.00            $428.03    SFX-LIC Operating LLC
Sched ID 3045177           Casablanca Burger Company                                         400 Carlton Rd #A                                                              Palmetto           GA            30268                             $155.40             $13.30    ID&T/SFX TomorrowWorld LLC
Sched ID 3044864           Cassone Leasing (Made/EZ)                                         1950 Lakeland Ave                                                              RONKONKOMA         NY            11779                           $5,443.75            $466.02    EZ Festivals LLC
Sched ID 3045178           CAT Power                                                         500 World Commerce Parkway                                                     SAINT AUGUSTINE    FL            32092                          $22,800.00          $1,951.81    ID&T/SFX TomorrowWorld LLC
Sched ID 3045065           CBS                                                               51 W 52nd St                                                                   New York           NY            10019                           $1,920.00            $164.36    ID&T/SFX North America LLC
Sched ID 3045237           CCH                                                               P.O.BOX 4307                                                                   CAROL STREAM       IL            60197                             $518.64             $44.40    SFX Entertainment, Inc.
Sched ID 3045121           Charles Beckford                                                  303 S Ligona Rd #43                                                            Tallahassee        FL            32304                             $500.00             $42.80    ID&T/SFX TomorrowWorld LLC
Claim No. 186              Charles K. Lee                                                    28432 Constellation Road                                                       Valencia           CA            91355                             $750.00             $64.20    Flavorus, Inc.
Claim No. 187              Charles K. Lee                                                    28432 Constellation Road                                                       Valencia           CA            91355                             $750.00             $64.20    Flavorus, Inc.
Sched ID 3045468           Charles Lisowsky                                                                                                                                                                                                    $180.00             $15.41    SFX-LIC Operating LLC
Sched ID 3044225           Chase Finn                                                                                                                                                                                                        $4,000.00            $342.42    Beatport, LLC
Sched ID 3045576           Chicago Journeymen Plumbers L.U. 130 U.A                          1340 W Washington Blvd                                                         CHICAGO            IL            60607                             $920.00             $78.76    SFX-React Operating LLC
Sched ID 3045577           Chicago Private Car (React)                                       5315 W Devon Ave                                                               Chicago            IL            60646                           $2,126.40            $182.03    SFX-React Operating LLC
Claim No. 213              Chicago Signature Services                                        600 East Grand Ave                                                             Chicago            IL            60611                           $5,620.05            $481.11    SFX Entertainment, Inc.
Sched ID 3045578           Chicago Tribune (React)                                           14839 Collections Center Drive                                                 Chicago            IL            60693-0148                      $1,917.20           $164.12     SFX-React Operating LLC
Sched ID 3045066           Chirs Pearce                                                                                                                                                                                                      $1,000.00             $85.61    ID&T/SFX North America LLC
Sched ID 3045469           Chloe Michael, LLC                                                1050 S Flower St                     Unit #414                                 Los Angeles        CA            90015                             $500.00             $42.80    SFX-LIC Operating LLC
Sched ID 3045471           CHORALE MILES PHOTOGRAPHY                                         349 Market Street                                                              BRIGHTON           MA            02135                             $558.00             $47.77    SFX-LIC Operating LLC
Sched ID 3045668           Chris Vrakas                                                      626 E Kilbourn Ave Apt 2204                                                    Milwaukee          WI            53202-3241                        $475.00             $40.66    Spring Awakening, LLC
Sched ID 3045580           Chris Vrakas (React)                                              626 E Kilbourn Ave Apt 2204                                                    Milwaukee          WI            53202-3241                     $12,433.34          $1,064.37    SFX-React Operating LLC
Sched ID 3045396           CHRISTINA KUHLMANN PHOTOGRAPHY                                    8606 N Donnelly Ave                                                            KANSAS CITY        MO            64157                             $150.00             $12.84    SFX-Disco Operating LLC
Claim No. 236              Chuck Agency, LLC                                                 42 West St., Ste. #401                                                         Brooklyn           NY            11222                          $15,758.00          $1,348.98    SFX Entertainment, Inc.
Sched ID 3045397           CHURCH OF MERCH                                                   C/O FREUD MANAGEMENT INC             11024 BALBOA BLVD                         Granada Hills      CA            91344                             $945.64             $80.95    SFX-Disco Operating LLC
                                                                                                                                  STE #415
Sched ID 3044249           Cintas Corporation #66                                            Cintas LOC 066                       PO BOX 88005                              CHICAGO            IL            60680-1005                       $315.48              $27.01 Beatport, LLC
Sched ID 3045581           Circle Talent Agency LLC (React)                                  5900 Wilshire Blvd Ste 2200                                                    Los Angeles        CA            90036                            $647.00              $55.39 SFX-React Operating LLC
Sched ID 3045386           CISE Operadora                                                    Av. Ejercito Nacional #418 Piso 7    Colonia Polanco V                         DF                 Cp            11560        Mexico            $11,600.00            $993.03 SFX/AB Live Event LLC
                                                                                                                                  Seccios, Delegacion




                                                                                                                                                   Page 2 of 11
                                                                         Case 16-10238-MFW                                           Doc 1873-1                           Filed 05/21/19
                                                                                                                                               SFX Entertainment, Inc., et al.                                    Page 4 of 12
                                                                                                                                                   Distribution Report




                                                                                                                                                                                                                                                                   Projected
                                                                                                                                                                                                                                                                  Distribution
 Claim No. / Schedule ID                   Creditor Name                 Creditor Notice Name                 Address1                      Address2            Address3                      City        State        Zip       Country      Allowed Amount        Amount                   Debtor Name
Sched ID 3045398         Cise Operadora de Comercio Int                                         Ejercito Nacional 418 piso 7                                                                         DF            11570        Mexico                $5,800.00           $496.51 SFX-Disco Operating LLC
Sched ID 3045342         Citrix Systems Inc.                                                    35 Waterview Blvd # 200                                                          Parsippany          NJ            07054                                 $78.00              $6.68 SFX Marketing LLC
Claim No. 609            City of Philadelphia/ School District of                               MSB 1401 JFK Blvd, 5th Floor                                                     Philadelphia        PA            19102                               $602.17             $51.55 SFX-LIC Operating LLC
                         Philadelphia
Claim No. 608            City of Philadelphia/ School District of                               MSB 1401 JFK Blvd, 5th Floor                                                     Philadelphia        PA            19102                               $314.04            $26.88 SFX-Disco Intermediate Holdco LLC
                         Philadelphia
Sched ID 3044865         Clair Canada (Made/EZ)                                                 170 Brockport Dr, # 105                                                                              ON            M9W 5C8      Canada              $14,500.00         $1,241.28   EZ Festivals LLC
Claim No. 300            Clark Reder Engineering Inc                                            10091 Mosteller Lane                                                             West Chester        OH            45069                            $58,990.30         $5,049.91   SFX Entertainment, Inc.
Claim No. 381            Clark Reder Engineering, Inc.                                          10091 Mosteller Lane                                                             West Chester        OH            45069                            $11,156.25           $955.04   SFX-React Operating LLC
Sched ID 3045582         Clearwing Productions, Inc. (React)                                    11101 W Mitchell Stree                                                           West Allis          WI            53214                             $2,000.00           $171.21   SFX-React Operating LLC
Sched ID 3045051         Client                                                                 Address Redacted                                                                                                                                     $3,000.00           $256.82   ID&T/SFX Mysteryland LLC
Sched ID 3045326         Client                                                                 Address Redacted                                                                                                                                     $2,563.28           $219.43   SFX Marketing LLC


Sched ID 3045337           Client                                                               Address Redacted                                                                                                                                       $855.61            $73.25 SFX Marketing LLC


Sched ID 3045067           Clockwork Media, LLC                                                 1501 E Hennepin Ave                                                              Minneapolis         MN            55414                             $1,500.00          $128.41    ID&T/SFX North America LLC
Sched ID 3045472           CO2 Master                                                           519 Hurricane Shoals Rd NE           Bld 2                     Unit G            Lawrenceville       GA            30046                               $883.51            $75.63   SFX-LIC Operating LLC
Claim No. 179              Co-Activ Capital Partners, Inc.                                      655 Business Center Dr               Suite 250                                   Horsham             PA            19044                             $6,459.57           $552.98   SFX Entertainment, Inc.
Sched ID 3044285           Code, LLC                                                            PO BOX 204653                                                                    DALLAS              TX            75320-4653                        $1,200.00           $102.73   Beatport, LLC
Sched ID 3045239           CohnReznick LLP                                                      1212 Avenue of the Americas                                                      NEW YORK            NY            10036                            $25,000.00         $2,140.14   SFX Entertainment, Inc.
Claim No. 173              Colorado Department of Revenue                                       1375 Sherman St, Rm 504                                                          Denver              CO            80261                               $502.00            $42.97   SFX Entertainment, Inc.
Claim No. 298              Columbia Chronicle Columbia College Chicago                          33 E Congress, Suite 224                                                         Chicago             IL            60605                              $680.00             $58.21   SFX-React Operating LLC
Claim No. 237              Combat Records                                                       5130 S. Archer Avenue                                                            Chicago             IL            60632                             $2,506.41           $214.56   SFX Entertainment, Inc.
Sched ID 3045583           Comcast Cable                                                        PO Box 3001                                                                      Southeastern        PA            19398-3001                          $340.89            $29.18   SFX-React Operating LLC
Sched ID 3044866           Compucolor                                                           2200 Marcus Avenue                                                               NEW HYDE PARK       NY            11042                             $5,125.00           $438.73   EZ Festivals LLC
Sched ID 3045584           Concord Music Hall LLC (React)                                       2047 North Milwaukee Avenue                                                      Chicago             IL            60657                               $175.40            $15.02   SFX-React Operating LLC
Sched ID 3045241           Consolidated Edison Co (0010)                                        JAF STATION                          P.O. Box 1702                               New York            NY            10116                             $2,106.60           $180.34   SFX Entertainment, Inc.
Sched ID 3045242           Consolidated Edison Co (0036)                                        JAF STATION                          PO BOX 1702                                 NEW YORK            NY            10116                               $168.20            $14.40   SFX Entertainment, Inc.
Sched ID 3045244           Consolidated Edison Co (0040)                                        Jaf Station                          P.O.Box 1702                                NEW YORK            NY            10116-1702                        $1,995.66           $170.84   SFX Entertainment, Inc.
Sched ID 3045245           Consolidated Edison Co (0065)                                        Cooper Station                       P.O. Box 138                                NEW YORK            NY            10276-0138                          $908.31            $77.76   SFX Entertainment, Inc.
Sched ID 3045068           Constellations Management Ltd                                        100 Cannon Street                                                                                                  EC4N 6EU     United              $14,525.00         $1,243.42   ID&T/SFX North America LLC
                                                                                                                                                                                                                                Kingdom
Sched ID 3045246           Continental Stock Transfer & Trust Company                           17 Battery Place                     8th Flr                                     New York            NY            10004                             $1,733.09           $148.36   SFX Entertainment, Inc.
Sched ID 3044315           Copetin Inc                                                          16711 Collins Ave Suite 509                                                      Sunny Isles Beach   FL            33160                            $10,000.00           $856.06   Beatport, LLC
Sched ID 3045401           Corey Ramos                                                                                                                                                                                                                  $50.00             $4.28   SFX-Disco Operating LLC
Claim No. 299              Cornerstone Research, Inc.                                           Two Embarcadero Center, 20th Floor                                               San Francisco       CA            94111                            $16,319.00         $1,397.00   SFX Entertainment, Inc.

Claim No. 125              Corporation Service Company                                          2711 Centerville Road, Suite 400                                                 Wilmington          DE            19808                            $15,219.18         $1,302.85 SFX Entertainment, Inc.
Sched ID 3045402           Cory Miller                                                                                                                                                                                                                 $150.00            $12.84 SFX-Disco Operating LLC
Claim No. 156              CP OpCo LLC dba Classic Party Rentals                                Classic Party Rentals                31368 Via Colinas                           Westlake Village    CA            91362                            $50,108.08         $4,289.54 SFX-Disco Operating LLC
                                                                                                                                     #109
Sched ID 3044820           CPD (Creative Production & Design)                                   4801 South Congress # J-3                                                        AUSTIN              TX            78745                             $2,054.03          $175.84 Core Productions LLC
Sched ID 3045474           CPS                                                                  11 Hanover St # 8                                                                New York            NY            10005                             $5,129.00           $439.07 SFX-LIC Operating LLC
Claim No. 40               CR2 Record LTD                                                       Unit 309 Westbourne Studios, 242                                                 London                            W10 5JJ      UK                  $15,590.78         $1,334.66 SFX Entertainment, Inc.
                                                                                                Acklam Rd
Sched ID 3044867           Crave (EZ)                                                           5140 Goldleaf Circle                 1st Floor                                   Los Angeles         CA            90056                            $12,250.00         $1,048.67 EZ Festivals LLC
Claim No. 142              Creative Circle, LLC                                                 5900 Wilshire Blvd., 11th Floor                                                  Los Angeles         CA            90036                            $17,820.00         $1,525.49 SFX Entertainment, Inc.
Claim No. 168              Creativevents Limited                                                Olympic Exhibition Centre            Hammersmith Road                            London                            W14 8UX      United              $15,738.92         $1,347.34 SFX/AB Live Event LLC
                                                                                                                                                                                                                                Kingdom
Sched ID 3045475           Criteria Operations LLC                                              1755 N.E. 149th Street                                                           MIAMI               FL            33181                                 $1.08             $0.09   SFX-LIC Operating LLC
Sched ID 3045585           Crywolf LLC                                                          310 N COURT ST                                                                   Sparta              WI            54656                               $970.00            $83.04   SFX-React Operating LLC
Sched ID 3045122           CSC - Security                                                       17101 Superior Street                                                            NORTHRIDGE          CA            91325                            $44,229.00         $3,786.26   ID&T/SFX TomorrowWorld LLC
Sched ID 3045248           CSC (Acct# 7314583)                                                  P.O.BOX 13397                        ACCT# 7314583                               PHILADELPHIA        PA            19101                               $577.00            $49.39   SFX Entertainment, Inc.
Sched ID 3045249           CSC (Acct# 7946548)                                                  Corporation Services Company         PO Box 13397                                Philadelphia        PA            19101-3397                        $6,409.62          $548.70    SFX Entertainment, Inc.
Claim No. 501              Cuelogic Technologies Pvt Ltd                                        503, Godrej Castlemaine Bund                                                     Pune                              411001       India                $8,000.00           $684.85   Beatport, LLC
                                                                                                Garden Road
Claim No. 182              Cuelogic Technologies Pvt Ltd                                        503, Godrej Castlemaine Bund                                                     Pune                              411001       India                 $6,400.00          $547.88 Beatport, LLC
                                                                                                Garden Road
Claim No. 39               Cuelogic Technologies Pvt Ltd                                        503 Godrej Castlemaine, Bund                                                     Pune                              411001       India                 $6,400.00          $547.88 Beatport, LLC
                                                                                                Garden Road
Claim No. 350              Cullen & Dykman LLP                                                  100 Quentin Roosevelt Boulevard                                                  Garden City         NY            11530-4850                       $37,770.03         $3,233.33   SFX Entertainment, Inc.
Sched ID 3045251           CUSTOM COMMUNICATION SERVICES                                        10 SOUTH RIVER ROAD, UNIT#4                                                      CRANBURY            NJ            08512                               $450.00            $38.52   SFX Entertainment, Inc.
Claim No. 127              CyberSource Corporation                                              P.O. Box 742842                                                                  Los Angeles         CA            80074-2842                       $94,647.44         $8,102.37   SFX Entertainment, Inc.
Claim No. 583              Dale Green                                                           200 S. Woodland St.                                                              Manchester          TN            37355                           $120,000.00        $10,272.69   ID&T/SFX TomorrowWorld LLC
Claim No. 217              Dallmayr Automaten - Service Gmbh                                    Seestrasse 22                                                                    Ludwigsfelde                      14974        Germany                $187.34            $16.04   SFX Entertainment, Inc.
Claim No. 219              Dallmayr Automaten - Service Gmbh                                    Seestrasse 22                                                                    Ludwigsfelde                      14974        Germany                $187.34            $16.04   SFX Entertainment, Inc.
Claim No. 218              Dallmayr Automaten - Service Gmbh                                    Seestrasse 22                                                                    Ludwigsfelde                      14974        Germany                 $82.15             $7.03   SFX Entertainment, Inc.
Claim No. 220              Dallmayr Automaten - Service Gmbh                                    Seestrasse 22                                                                    Ludwigsfelde                      14974        Germany                 $82.15             $7.03   SFX Entertainment, Inc.
Sched ID 3045476           Daniel Barret                                                        715 W. Slaughter Lane                #616                                        AUSTIN              TX            78748                             $1,100.00            $94.17   SFX-LIC Operating LLC
Sched ID 3045403           Daniel Hamilton                                                      4430 Tucker Rd                                                                   BELMONT             NC            28012                                $75.00             $6.42   SFX-Disco Operating LLC
Sched ID 3045404           Daniel Millstein                                                                                                                                                                                                            $402.00            $34.41   SFX-Disco Operating LLC
Sched ID 3045477           Daniel Saez                                                                                                                                                                                                                 $200.00            $17.12   SFX-LIC Operating LLC
Claim No. 31               Database Works, Inc.                                                 500 S Kraemer Blvd                   Ste 110                                     Brea                CA            92821                               $750.00            $64.20   SFX-LIC Operating LLC
Sched ID 3045070           David Lewis                                                          Lewis Holding B.V.                   Johannes                                    Amsterdam                         1071 NM      The                  $1,225.00           $104.87   ID&T/SFX North America LLC
                                                                                                                                     Verhulststraat 126-2                                                                       Netherlands
Sched ID 3045586           David Lewis Productions (React)                                      228 E 45 St, 9E                                                                  New York            NY            10017                            $24,500.00         $2,097.34   SFX-React Operating LLC
Sched ID 3045405           David Lewis Productions, LLC - USA                                   228 East 45th Street                 Suite 9E                                    NEW YORK            NY            10017                               $750.00            $64.20   SFX-Disco Operating LLC
Sched ID 3045587           David Michael Productions Inc.                                       1340 Internationale Pkwy             #100                                        Woodridge           IL            60517                             $1,000.00            $85.61   SFX-React Operating LLC
Sched ID 3044868           Davis Shapiro & Lewitt (Made/EZ)                                     414 W 14 St                          Fifth Floor                                 New York            NY            10014                            $21,433.78         $1,834.85   EZ Festivals LLC
Sched ID 3045478           DAWN OF MAN PRODUCTIONS                                              925 Bergen Street                    #107                                        BROOKLYN            NY            11238                             $2,160.00           $184.91   SFX-LIC Operating LLC




                                                                                                                                                       Page 3 of 11
                                                                          Case 16-10238-MFW                                          Doc 1873-1                            Filed 05/21/19
                                                                                                                                                SFX Entertainment, Inc., et al.                                    Page 5 of 12
                                                                                                                                                    Distribution Report




                                                                                                                                                                                                                                                                   Projected
                                                                                                                                                                                                                                                                  Distribution
 Claim No. / Schedule ID                  Creditor Name                   Creditor Notice Name                Address1                     Address2              Address3                      City        State        Zip        Country     Allowed Amount       Amount                    Debtor Name
Claim No. 656            DC Govt Office of Tax and Revenue                                       PO Box 75520                                                                     Washington          DC            20013                               $625.00            $53.50 SFX Entertainment, Inc.
Claim No. 172            De Lange Landen Financial Services                                      1111 Old Eagle School Rd                                                         Wayne               PA            19087                            $23,394.54         $2,002.71 Beatport, LLC
Sched ID 3045252         Deloitte Touche Tohmatsu Auditores                                      CNPJ 49.928.567/0001-11             Rua Henri Dunant,                                                Sao Paulo                  Brazil              $37,895.00         $3,244.03 SFX Entertainment, Inc.
                         Independentes                                                                                               1383
Sched ID 3045406         Deluxe for Business                                                      P.O. Box 742572                                                                 CINCINNATI          OH            45274-2572                          $305.92           $26.19 SFX-Disco Operating LLC
Sched ID 3044824         Denise Santiago-Core                                                     920 1/2 North 4th Street                                                        ALLENTOWN           PA            18102                               $700.00           $59.92 Core Productions LLC
Claim No. 585            Department of the Treasury - Internal Revenue   Internal Revenue Service 1352 Marrows Road Ste 204                                                       Newark              DE            19711-5445                       $31,273.29        $2,677.17 EZ Festivals LLC
                         Service
Claim No. 586            Department of the Treasury - Internal Revenue   Internal Revenue Service 1352 Marrows Road Ste 204                                                       Newark              DE            19711-5445                        $7,751.45          $663.57 SFX-React Operating LLC
                         Service
Claim No. 588            Department of the Treasury - Internal Revenue   Internal Revenue Service 1352 Marrows Road Ste 204                                                       Newark              DE            19711-5445                        $7,404.00          $633.82 SFX-LIC Operating LLC
                         Service
Claim No. 607            Department of the Treasury - Internal Revenue   Internal Revenue Service 1352 Marrows Road Ste 204                                                       Newark              DE            19711-5445                        $5,354.77          $458.40 Beatport, LLC
                         Service
Sched ID 3045071         Design Oasis - Consumables                                              3901 SW 47th                        Suite 413                                    Davie               FL            33314                             $2,000.00          $171.21 ID&T/SFX North America LLC
Sched ID 3044462         development hell ltd (mixmag)                                           90-92 Pentonville road                                                           london                            N19HS        United               $1,482.00          $126.87 Beatport, LLC
                                                                                                                                                                                                                                 Kingdom
Claim No. 321             Diamonette Party Rental                        Steve M Calderon        11090 NW 27th St                                                                 Doral               FL            33172                            $33,393.37        $2,858.66   SFX Entertainment, Inc.
Sched ID 3045588          Direction Tour Marketing                                               213 W. Institute PL. Suite 506                                                   CHICAGO             IL            60610                               $449.50           $38.48   SFX-React Operating LLC
Sched ID 3045407          DJ Backline                                                            405 SW 133 Avenue                                                                MIAMI               FL            33184                             $1,196.75          $102.45   SFX-Disco Operating LLC
Sched ID 3045480          DJ Kid Millionaire Touring Inc.                                        152 Ventura Blvd. 2100                                                           SHERMAN OAKS        CA            91403                               $395.47           $33.85   SFX-LIC Operating LLC
Sched ID 3045255          DKC (Dan Klores Communications)                                        261 Fifth Avenue                    2nd Floor                                    NEW YORK            NY            10016                            $30,168.38        $2,582.59   SFX Entertainment, Inc.
Sched ID 3045256          DLA Piper LLP                                                          1251 Avenue of the Americas, 27th                                                NEW YORK            NY            10020-1104                       $17,603.48        $1,506.96   SFX Entertainment, Inc.
                                                                                                 Floor
Sched ID 3045257          DocuSign                                                               1301 2nd Ave, Suite 2000                                                         SEATTLE             WA            98101                            $16,102.75        $1,378.49 SFX Entertainment, Inc.
Sched ID 3045073          Drive II, Starbuck Realty Group                                        c/o A&M Properties                  2828 N. Speer Blvd                           DENVER              CO            80211                            $10,039.30          $859.42 ID&T/SFX North America LLC
                                                                                                                                     Ste 230
Claim No. 100             Dust Control Technology, Inc.                                          1607 W. Chanute Rd                                                               Peoria              IL            61615                             $5,750.00          $492.23   SFX Entertainment, Inc.
Claim No. 233             Ear Candy Entertainment                        SFX/Sebastian Solano    6735 Yucca St. Apt 210                                                           Los Angeles         CA            90028                             $5,000.00          $428.03   SFX Entertainment, Inc.
Sched ID 3045124          Ebuzzing, Inc..                                                        55 5th Ave Fl 14                                                                 New York            NY            10003                             $7,882.40          $674.78   ID&T/SFX TomorrowWorld LLC
Claim No. 319             Eddie Simon                                                            55 Central Park West                 Apt 11E                                     New York            NY            10023                            $25,000.00        $2,140.14   SFX Entertainment, Inc.
Claim No. 230             Eddoss                                                                 16 Place Honore Combes                                                           Courtenay, Loiret                 45320        France               $1,000.00           $85.61   Beatport, LLC
Sched ID 3045482          EFM                                                                    853 E. Sandhill Avenue                                                           Carson              CA            90746                            $16,226.00        $1,389.04   SFX-LIC Operating LLC
Sched ID 3045258          Egnyte-SFXE                                                            1350 W.Middlefield Road                                                          MOUNTAIN VIEW       CA            94043                            $18,000.00        $1,540.90   SFX Entertainment, Inc.
Sched ID 3045259          EisnerAmper LLP                                Martin Knee             750 Third Ave.                                                                   New York            NY            10017                            $48,280.00        $4,133.05   SFX Entertainment, Inc.
Sched ID 3045483          Electronic Dance Movement                                              16811 SW 49th Court                                                              HOLLYWOOD           FL            33027                             $4,276.09          $366.06   SFX-LIC Operating LLC
Sched ID 3045589          Elektricity                                                            15 S Saginaw St                                                                  PONTIAC             MI            48342-2227                       $35,255.76        $3,018.10   SFX-React Operating LLC
Sched ID 3044638          ElektroDAT                                                             Grunlingweb 4                                                                    Berlin                            12351        Germany                $482.66           $41.32   Beatport, LLC
Sched ID 3045260          Element Financial Corp                                                 PO Box 12438                                                                     NEWARK              NJ            07101-3538                        $1,119.82           $95.86   SFX Entertainment, Inc.
Sched ID 3044644          Elevation Coffee Traders                                               2700 S Tejon Street                                                              ENGLEWOOD           CO            80110                               $210.06           $17.98   Beatport, LLC
Claim No. 415             Elizabeth Anne Deming Schaub                   Tingly Marketing        1730 SW Skyline Boulevard, Suite 103                                             Portland            OR            97221                             $7,153.52          $612.38   SFX Platform & Sponsorship LLC
                                                                         Consultancy
Sched ID 3044832          Email Direct (Made/EZ)                                                 3101 Zinfandel Dr, Ste 300                                                       Rancho Cordova      CA            95670                               $700.00           $59.92   EZ Festivals LLC
Sched ID 3045591          Emily Hui (React)                                                      1050 Lafayette Ct                                                                Brookfield          WI            53005                               $350.00           $29.96   SFX-React Operating LLC
Sched ID 3045592          Emily Morse                                                            1726 W. Roscoe St.                                                               CHICAGO             IL            60657                               $300.00           $25.68   SFX-React Operating LLC
Sched ID 3045593          Emily Nejad                                                                                                                                                                                                                   $500.00           $42.80   SFX-React Operating LLC
Claim No. 235             Emjay Sales and Leasing Inc.                                           6600 West 51st Street                                                            Forest View         IL            60638                             $5,400.00          $462.27   SFX Entertainment, Inc.
Sched ID 3045261          Empire Valuation Consultants, LLC                                      350 Fifth Ave, Suite 5513                                                        NEW YORK            NY            10118                            $22,300.00        $1,909.01   SFX Entertainment, Inc.
Sched ID 3044664          ENG                                                                                                                                                                                                                        $16,522.32        $1,414.41   Beatport, LLC
Sched ID 3044833          EngineShop (EZ)                                                        150 5th Ave                                                                      New York            NY            10011                            $15,850.00        $1,356.85   EZ Festivals LLC
Claim No. 171             Ennio Emmanuel Entertainment LLC               Ennio Emmanuel Ent.     36475 Wild Rose Circle                                                           Selbyville          DE            19904                            $12,000.00        $1,027.27   SFX Entertainment, Inc.
Sched ID 3044834          Enterprise (EZ)                                                        600 Corporate Park Drive                                                         St. Louis           MO            63105                            $12,857.96        $1,100.72   EZ Festivals LLC
Sched ID 3045594          Enterprise Rent A Car (React)                                          610 Academy Dr Northbrook                                                        Northbrook          IL            60062-2421                       $17,270.64        $1,478.47   SFX-React Operating LLC
Sched ID 3044826          Enterprise Rent-A-Car-SFXE                                             2625 Market Place                                                                HARRISBURG          PA            17110                             $7,215.08          $617.65   Core Productions LLC
Sched ID 3045074          Enterprise/Hertz                                                       1257 Rucker Blvd                                                                 Enterprise          AL            36331                            $10,493.00          $898.26   ID&T/SFX North America LLC
Sched ID 3045075          Epic NYC Entertainment                                                 5 Valley Road                                                                    Glen Cove           NY            11542                             $3,085.00          $264.09   ID&T/SFX North America LLC
Sched ID 3045484          EpicTents                                      Daniel G Nolan III,     1069 Canton Rd                                                                   Marietta            GA            30066                             $2,563.08          $219.41   SFX-LIC Operating LLC
                                                                         Managing Member
Claim No. 195             Epiq eDiscovery Solutions, Inc.                                        501 Kansas Avenue                                                                Kansas City         KS            66105                            $88,766.23        $7,598.90 SFX Entertainment, Inc.
Sched ID 3045595          Eric Platt (React)                                                     2653 N Springfield Ave                                                           Chicago             IL            60647-1030                          $212.50           $18.19 SFX-React Operating LLC
Sched ID 3044679          Ernst & Young LLP                                                      Av. Pres. Juscelino Kubitschek, 1.830-                                           San Paulo           SP            04543--900   Brazil               $4,650.00          $398.07 Beatport, LLC
                                                                                                 4 andar
Sched ID 3044835          Estudio Colmenares & Asociados SAC                                     Bolognesi 125, Floor 9                 Miraflores                                Lima                                         Peru                   $1,204.19          $103.09 EZ Festivals LLC
Claim No. 579             ESTUDIO PABLO LINEROS Y COMPANIA               SFX ENTERTAINMENT       AV. PRESIDENTE ERRAZURIZ NO. LAS CONDES                                          SANTIAGO            RM            CP 7550357 CHILE                  $2,425.00          $207.59 SFX Entertainment, Inc.
                          LTDA.                                                                  2999, OF. 202
Claim No. 387             Event Flooring Solutions, LLC                  Beaya                   1069 Canton Rd                                                                   Marietta            GA            30066                            $17,143.35        $1,467.57 SFX Entertainment, Inc.
Sched ID 3045408          Event Systems Productions                                              110 Billy Robb St.                                                               GREENBRIER          TN            37073                               $900.00           $77.05 SFX-Disco Operating LLC
Claim No. 517             Eventions Products B.V.                        William Bresser         Voltastraat 5D                                                                   Ede                 Gelderland    671 6AJ      Netherlands            $848.59           $72.64 SFX/AB Live Event LLC

Sched ID 3044704          Exceliance S.A.                                                        31, Val Sainte Croix                                                     Luxembourg                                             Luxembourg             $118.16           $10.12   Beatport, LLC
Sched ID 3045409          Experience Creator Group                                               5316 E. Honeywood L                                                      Anaheim                     CA            92807                             $4,632.50         $396.57    SFX-Disco Operating LLC
Sched ID 3045596          F4 Consulting LLC                                                      758 North Larrabee                  Suite 824                            Chicago                     IL            60654                             $2,500.00         $214.01    SFX-React Operating LLC
Sched ID 3045076          Facebook                                       Facebook, Inc           McMahon Serepca LLP                 Attn David M. Serepca 985 Industrial San Carlos                  CA            94070                            $32,624.67        $2,792.86   ID&T/SFX North America LLC
                                                                                                                                                           Road, Suite
                                                                                                                                                           201

Sched ID 3044836          Facebook (Made/EZ)                                                     Facebook, Inc                       15161 Collections                            Chicago             IL            60693                             $8,667.71          $742.01 EZ Festivals LLC
                                                                                                                                     Center Dr
Claim No. 402             Facebook, Inc.                                 Attn Asst. Credit and   1601 Willow Road                                                                 Menlo Park          CA            94025                            $46,221.57        $3,956.83 Made Event, LLC
                                                                         Collections Mgr.
Claim No. 362             Facebook, Inc.                                 Attn Asst. Credit and   1601 Willow Road                                                                 Menlo Park          CA            94025                            $26,549.26        $2,272.77 SFX Entertainment, Inc.
                                                                         Collections Mgr.
Sched ID 3044722          Facebook, Inc.                                                         15161 Collections Center Drive                                                   CHICAGO             IL            60693                            $26,183.94        $2,241.50 Beatport, LLC




                                                                                                                                                        Page 4 of 11
                                                                         Case 16-10238-MFW                                              Doc 1873-1                         Filed 05/21/19
                                                                                                                                                SFX Entertainment, Inc., et al.                                    Page 6 of 12
                                                                                                                                                    Distribution Report




                                                                                                                                                                                                                                                                    Projected
                                                                                                                                                                                                                                                                   Distribution
 Claim No. / Schedule ID                 Creditor Name                   Creditor Notice Name                     Address1                    Address2           Address3                      City        State        Zip        Country     Allowed Amount        Amount                    Debtor Name
Sched ID 3044837         Fahad Haider (EZ BLK Market)                                                                                                                                                                                                    $200.00            $17.12 EZ Festivals LLC
Claim No. 239            Fastenal (EZ)                                                            2001 Theurer Blvd.                                                              Winona              MN            55987                              $1,588.14           $135.95 EZ Festivals LLC
Claim No. 192            FedEx TechConnect, Inc.                        as Assignee of FedEx      3965 Airways Blvd, Module G, 3rd                                                Memphis             TN            38116-5017                         $7,472.70           $639.71 SFX Entertainment, Inc.
                                                                        Express/Ground/Freight/   Floor
                                                                        Office
Sched ID 3045485        Felix Alfonso                                                             455 SW 133 Ave                                                                  MIAMI               FL            33184                               $100.00             $8.56 SFX-LIC Operating LLC
Sched ID 3045597        Festival Flags                                                            Festival Flags Tara Mashall Lake                                                Cork                                           Ireland                $176.00            $15.07 SFX-React Operating LLC
                                                                                                  View, Cappnaboul,
Sched ID 3045598        Fifth House Ensemble                                                      7200 N Rogers Ave                                                               Chicago             IL            60645                             $3,400.00           $291.06   SFX-React Operating LLC
Sched ID 3045264        Flash Courier Service                                                     P.O. Box 410                                                                    NEW YORK            NY            10276                                $82.00             $7.02   SFX Entertainment, Inc.
Claim No. 185           Flash Design Company                            Infinite Promotions       John Gonder                           23 Braidwood Avenue                       Peterborough        ON            K9J 1T7      Canada               $2,034.00          $174.12    SFX Entertainment, Inc.
Sched ID 3044839        Flemington Dept Store LLC                                                 151 NJ-31                                                                       Flemington          NJ            08822                             $4,287.50           $367.03   EZ Festivals LLC
Claim No. 183           Florida Fence Rental Inc.                       Ron Davis                 8491 NW 64 St                                                                   Miami               FL            33166                            $18,524.65         $1,585.82   SFX Entertainment, Inc.
Claim No. 316           Forest Electric Corp.                                                     1375 Broadway, FL 7                                                             New York            NY            10018                             $1,050.93            $89.97   SFX Entertainment, Inc.
Sched ID 3045599        Forte Entertainment Group Inc (React)                                     129 N Bristol Dr                                                                BLOOMINGDALE        IL            60108                               $600.00            $51.36   SFX-React Operating LLC
Claim No. 74            Franchise Tax Board                                                       P.O. Box 2952                         MS A-340                                  Sacramento          CA            95812-2952                        $1,223.18           $104.71   ID&T/SFX North America LLC
Claim No. 75            Franchise Tax Board                                                       P.O. Box 2952                         MS A-340                                  Sacramento          CA            95812-2952                        $1,223.18           $104.71   ID&T/SFX Sensation LLC
Claim No. 28            Franchise Tax Board                                                       P O Box 2952 MS A-340                                                           Sacramento          CA            95812-2952                          $861.83            $73.78   Flavorus, Inc.
Claim No. 120           Franchise Tax Board                                                       P O Box 2952 MS A-340                                                           Sacramento          CA            95812-2952                          $322.00            $27.57   Beatport, LLC
Claim No. 78            Future Publishing Ltd                                                     Quay House, The Ambury                                                          Bath                              BA11UA       United              $16,615.28         $1,422.36   Beatport, LLC
                                                                                                                                                                                                                                 Kingdom
Sched ID 3045078        G3                                                                        G3 Sales B.V.                         Sarphatistraat 706  Noord-      Netherlands                                                                    $2,660.00          $227.71 ID&T/SFX North America LLC
                                                                                                                                                            Holland,
                                                                                                                                                            1018 AV The
Sched ID 3045079        G3 Sales BV                                                               Sarphatistraat 708                                                    Noord Holland                               1018 AV      Netherlands         $10,749.96           $920.26   ID&T/SFX North America LLC
Sched ID 3045056        G3 Sales BV                                                               Sarphatistraat 708                                                    Noord Holland                               1018 AV      Netherlands          $4,108.00           $351.67   ID&T/SFX Mysteryland LLC
Sched ID 3045410        Gabriela Kane                                                             425 Northpoint Crossing               Apt. 2402                       COLLEGE STATION               TX            77840                                $51.00             $4.37   SFX-Disco Operating LLC
Sched ID 3045057        Gabrielle N Pharms                                                        622 Meadowbriar Street                                                LEAGUE CITY                   TX            77574                             $3,000.00           $256.82   ID&T/SFX Mysteryland LLC
Sched ID 3045127        GAIA LLC                                        Carl M                    Chattahoochee Hills                   9445 Browns Lake Rd             Fairburn, GA                  GA            30213                            $54,130.53         $4,633.88   ID&T/SFX TomorrowWorld LLC

Sched ID 3045128        Georgia Renaissance Festival, Inc.                                        6906 Virlyn B. Smith Road                                                       FAIRBURN            GA            30213                            $15,000.00         $1,284.09   ID&T/SFX TomorrowWorld LLC
Sched ID 3044840        Giuliana Napolitano (EZ)                                                                                                                                                                                                        $500.00            $42.80   EZ Festivals LLC
Claim No. 286           Global Diagnostics Inc                          Emerson Segura            15 Toronto Street, Suite 500                                                    Toronto             ON            M5C 2E3      Canada               $4,040.00           $345.85   SFX Entertainment, Inc.
Sched ID 3045129        Golf Car Company, LLC                           William T Mead,           8899 Memorial Drive                                                             Plain City          OH            43064                               $172.95            $14.81   ID&T/SFX TomorrowWorld LLC
                                                                        President
Claim No. 161           Google, Inc.                                    David Curtin              1600 Ampitheatre Pkwy                                                           Mountain View       CA            94043                            $76,858.35         $6,579.52   SFX Entertainment, Inc.
Claim No. 162           Google, Inc.                                    David Curtin              1600 Ampitheatre Pkwy                                                           Mountain View       CA            94043                             $9,243.03           $791.26   Made Event, LLC
Claim No. 377           Gordon L Klein                                                            24724 Calle Conejo                                                              CALABASAS           CA            91302                            $12,112.50         $1,036.90   SFX Entertainment, Inc.
Sched ID 3045269        GORTON IP                                                                 GPO Box 629                                                                     Sydney              NSW           02001        Australia              $250.00            $21.40   SFX Entertainment, Inc.
Sched ID 3045366        GPS GLOBAL                                                                FRANKWEG 4                            2153 PD NIEUW-                            NETHERLANDS                                    Netherlands          $7,173.57           $614.10   SFX/AB Live Event LLC
                                                                                                                                        VENNEP
Claim No. 148           Grain Group                                     Benjamin Jurist           40 Butler Street, Apt 1                                                         Brooklyn            NY            11231                            $20,000.00         $1,712.12   Beatport, LLC
Sched ID 3045130        Gramatik Touring Inc                            Hunter Williams           Gramatik Touring Inc                  2001 Ave of the Stars                     Los Angeles         CA            90068                             $4,525.50          $387.41    ID&T/SFX TomorrowWorld LLC
Sched ID 3045270        GRANITE TELECOMMUNICATIONS                                                CLIENT ID #311                        PO BOX 983119                             BOSTON              MA            02298-3119                          $507.28            $43.43   SFX Entertainment, Inc.
Claim No. 207           GreatAmerica Financial Services Corporation,    Attn Peggy Upton,         625 First Street SE                   PO Box 609                                Cedar Rapids        IA            52401                            $34,753.34         $2,975.09   SFX Entertainment, Inc.
                        f/k/a GreatAmerica Leasing Corporation          Litigation Specialist
Claim No. 126           Greencopper Publishing Inc                      Marie-Amelie Le Bodic     1001 Rue Lenoir Suite B252                                                      Montreal            QC            H4C 2Z6      Canada                $9,290.00          $795.28 SFX Entertainment, Inc.
Sched ID 3045551        Greenspoon Marder, P.A.                         Melody Ray                Trade Centre South - Suite 700        100 West Cypress                                              FL            33309                                $250.00           $21.40 SFX-Nightlife Operating LLC
                                                                                                                                        Creek Road
Sched ID 3045550        Greenspoon Marder, P.A.                                                   100 W Cyoress Creek Road              #700                                      Fort Lauderdale     FL            33309                                $250.00           $21.40   SFX-Nightlife Operating LLC
Sched ID 3045600        Greg Corner                                                               1389 N Milwaukee Ave Apt 3                                                      CHICAGO             IL            60622                                $500.00           $42.80   SFX-React Operating LLC
Sched ID 3045412        Gregory Smith                                                             123 Kingston Dr.                                                                SAINT LOUIS         MO            63125                                 $18.00            $1.54   SFX-Disco Operating LLC
Claim No. 421           Ground Sas di Ravizza Alessandro e C.                                     Via Grumello 23/b                                                               Bergamo                           24127        Italia                $3,811.50          $326.29   SFX Entertainment, Inc.
Sched ID 3045272        Guevara & Gutierrez SC                                                    Torre Ketal, Piso 4, Oficina 2        Calle Sanchez                                                 La Paz                     Bolivia               $1,710.00          $146.39   SFX Entertainment, Inc.
                                                                                                                                        Bustamante Esq. Calle
                                                                                                                                        15 Calacoto
Sched ID 3045488        Guillermo Fernandez                                                                                                                                                                                                             $150.00            $12.84 SFX-LIC Operating LLC
Claim No. 460           H C Atlanta Hartsfield, LLC, Sheraton Atlanta                             1900 Sullivan Rd                                                                ATLANTA             GA            30337                            $43,438.72         $3,718.60 ID&T/SFX TomorrowWorld LLC
                        Airport
Sched ID 3045413        Harkonnen Entertainment - Disco                                           5324 Hutchinson DR                                                              AUSTIN              TX            78723                             $1,450.00           $124.13   SFX-Disco Operating LLC
Sched ID 3045489        Hermes Garcia                                                                                                                                                                                                                   $300.00            $25.68   SFX-LIC Operating LLC
Sched ID 3045133        Hertz Corporation                                                         14501 Hertz Quail Springs Parkway                                               OKLAHOMA CITY       OK            73134                            $22,732.43         $1,946.03   ID&T/SFX TomorrowWorld LLC
Claim No. 244           Hertz Equipment Rental Corporation                                        PO Box 650280                                                                   Dallas              TX            75265-0280                       $64,034.63         $5,481.73   SFX Entertainment, Inc.
Sched ID 3041967        Highwinds Network Group, Inc.                                             Dept AT 953007                                                                  ATLANTA             GA            31192-3007                        $2,566.48           $219.71   Beatport, LLC
Sched ID 3045273        HireRight                                                                 PO Box 847891                                                                   DALLAS              TX            75284-7891                          $245.70            $21.03   SFX Entertainment, Inc.
Sched ID 3045274        Hoet Peleaz Castillo & Duque-SFXE                                         Torre IASA, piso 3, Av. Eugenio                                                                     Caracas       01060        Venezuela            $2,160.00           $184.91   SFX Entertainment, Inc.
                                                                                                  Mendoza
Claim No. 214           Holland & Hart LLP                              Attn Mona L. Burton       555 Seventeenth Street, Suite 3200                                              Denver              CO            80202                            $19,757.85         $1,691.39   SFX Entertainment, Inc.
Sched ID 3045414        Homero Rios                                                               3008 Las Colinas Lane                                                           MISSION             TX            78574                             $4,158.44           $355.99   SFX-Disco Operating LLC
Sched ID 3045602        Hosting.com                                                               PO Box 824164                                                                   PHILADELPHIA        PA            19182-4164                        $2,784.10           $238.33   SFX-React Operating LLC
Sched ID 3044841        Hotel de Point LLC                                                        20-07 127th St,                                                                 Flushing            NY            11356                            $27,300.71         $2,337.10   EZ Festivals LLC
Claim No. 81            Hougoumont Hotel Fremantle                                                15 Bannister Street                                                             Fremantle           WA            6160         Australia           $17,537.97         $1,501.35   SFX Entertainment, Inc.
Claim No. 523           HOWAD TYTEL                                                               100 OYSTER BAY ROAD                                                             MILL NECK           NY            11765                            $16,250.00         $1,391.09   SFX Entertainment, Inc.
Sched ID 3045134        Hyatt Place/ Atlanta Airport South                                        1899 Sullivan Road                    College Park                              ATLANTA             GA            30337                            $32,039.04         $2,742.73   ID&T/SFX TomorrowWorld LLC
Sched ID 3045359        I Heart Media                                                             1819 Peachtree Rd NE                  Ste 700                                   Atlanta             GA            30309                             $1,020.00            $87.32   SFX Platform & Sponsorship LLC
Claim No. 334           ICF Resources, LLC                              ICF International LLC     c/o James E. Daniel                   9300 Lee Highway                          Fairfax             VA            22031                            $18,000.00         $1,540.90   ID&T/SFX TomorrowWorld LLC
Claim No. 364           iHeart Media, Inc.                              Attn Corey Woods          20880 Stone Oak Parkway                                                         San Antonio         TX            78258                            $11,111.00           $951.17   SFX Entertainment, Inc.
Claim No. 560           Ijsfabriek Strombeek                                                      Broekstraat 70                                                                  Meise, VI Br                      1860         Belgium             $40,336.96         $3,453.08   ID&T/SFX TomorrowWorld LLC

Claim No. 581           Illinois Department of Employment Security      Mark McGovern             33 S. State Street Bankruptycy Unit                                             Chicago             IL            60603                               $314.72            $26.94 Spring Awakening, LLC
                                                                                                  10th Fl




                                                                                                                                                         Page 5 of 11
                                                                         Case 16-10238-MFW                                              Doc 1873-1                            Filed 05/21/19
                                                                                                                                                  SFX Entertainment, Inc., et al.                                  Page 7 of 12
                                                                                                                                                      Distribution Report




                                                                                                                                                                                                                                                                    Projected
                                                                                                                                                                                                                                                                   Distribution
 Claim No. / Schedule ID                      Creditor Name              Creditor Notice Name                       Address1                    Address2           Address3                    City        State        Zip        Country     Allowed Amount        Amount                       Debtor Name
Claim No. 540              Illinois Department of Revenue               Bankruptcy Section          P.O. Box 64338                                                                  Chicago           IL            60664-0338                            $95.32              $8.16   SFX-Perryscope LLC
Sched ID 3045603           Illinois Paper & Copier Co.                                              6 Territorial Ct. Bolingbrook                                                   BOLINGBROOK       IL            60440                                 $37.06              $3.17   SFX-React Operating LLC
Sched ID 3045670           Impulse, Inc.                                                            150 North Michigan Ave Suite 2800                                               CHICAGO           IL            60601                                $130.50            $11.17    Spring Awakening, LLC
Sched ID 3045604           In The Loop Productions, Inc (React)                                     2710 W. Cortez, Unit 3                                                          CHICAGO           IL            60622                                $450.00            $38.52    SFX-React Operating LLC
Claim No. 559              Independent IP B.V. d/b/a FUGA               Attention Pieter van Rijn   Prinsengracht 581                                                               Amsterdam                       1016 HT      Netherlands           $5,875.00           $502.93    SFX Entertainment, Inc.
Sched ID 3045280           Industrial Carting                           Stephen Leone               65 Emerson Place                                                                Brooklyn          NY            11205                              $2,090.40           $178.95    SFX Entertainment, Inc.
Sched ID 3045085           Infamous Public Relations LLC (Corp)                                     10951 W Pico Boulevard # 306                                                    Los Angeles       CA            90064                              $6,000.00           $513.63    ID&T/SFX North America LLC
Sched ID 3045493           Infinight Productions                                                    13593 Via Varra                     #1217                                       BROOMFIELD        CO            80020                              $1,062.48            $90.95    SFX-LIC Operating LLC
Sched ID 3045494           Inflatable Design Group                                                  13350 SW 131 Street                 Unit 106                                    MIAMI             FL            33186                            $30,495.00          $2,610.55    SFX-LIC Operating LLC
Sched ID 3045671           Inphinity+Kalendr                                                                                                                                                                                                             $500.00            $42.80    Spring Awakening, LLC
Sched ID 3042095           Insight Venture Management                                               680 Fifth Ave                                                                   NEW YORK          NY            10019                                $300.00            $25.68    Beatport, LLC
Sched ID 3042098           Instone USA International, LLC                                           2211 Norfolk Suite 300                                                          HOUSTON           TX            77098                           $139,167.00         $11,913.50    Beatport, LLC
Claim No. 48               Inveshare, Inc.                                                          P.O. Box 568                                                                    Alpharetta        GA            30009                                $105.83              $9.06   SFX Entertainment, Inc.
Claim No. 494              Invisible Pictures BVBA                      Nicolas Caeyers             Schoolstraat 25                                                                 Opwijk, Belgie                  1745         Belgium             $12,875.00          $1,102.17    ID&T/SFX TomorrowWorld LLC
Claim No. 232              Iowa Wild Hockey Club LLC                    Eric Grundfast              730 3rd Street                                                                  Des Moines        IA            50309                              $4,500.00           $385.23    SFX Entertainment, Inc.
Sched ID 3045282           IRON MOUNTAIN                                                            PO BOX 27128                                                                    NEW YORK          NY            10087                                $233.70            $20.01    SFX Entertainment, Inc.
Sched ID 3042124           IRON MOUNTAIN                                                            PO BOX 27128                                                                    NEW YORK          NY            10087                                $110.13              $9.43   Beatport, LLC
Sched ID 3045283           ISSUER DIRECT CORPORATION                                                500 PERIMETER PARK DRIVE, SUIT SUIT                                             MORRISVILLE       NC            27560                                $200.00            $17.12    SFX Entertainment, Inc.

Sched ID 3042133           iweb Solutions                                                           10 Parker Court                                                                 Stafford                        ST18OW       United                 $216.59             $18.54 Beatport, LLC
                                                                                                                                                                                                                                 Kingdom
Claim No. 221              Iyad Jaber                                                               83-37 St. James Ave. Apt 4L                                                     Elmhurst          NY            11373                            $13,000.00          $1,112.87 SFX Entertainment, Inc.
Sched ID 3045495           Jack U Inc.                                                              57-61 Ashley Road                                                               Boscombe                        BH1 4LQ      United               $4,561.63            $390.50 SFX-LIC Operating LLC
                                                                                                                                                                                                                                 Kingdom
Sched ID 3045496           James P Drago                                                                                                                                                                                                             $10,000.00            $856.06 SFX-LIC Operating LLC
Sched ID 3045605           Jamie Gooden (React)                         Artist Relations &          2825 W Shakespeare Ave              Apt 2                                       Chicago           IL            60647                                $71.98              $6.16 SFX-React Operating LLC
                                                                        Contracts
Sched ID 3045284           Jan-Pro of Greater New York                                              51 Charles Street                                                               MINEOLA           NY            11501                            $14,480.41         $1,239.61     SFX Entertainment, Inc.
Sched ID 3045415           Jared Lahm                                                               7907 Waterford Square Dr. Apt 733                                               CHARLOTTE         NC            28226                               $100.00             $8.56     SFX-Disco Operating LLC
Claim No. 326              Jason Ano Films LLC                          Jason Ano                   1209 Dekalb Ave.                    Apt 403                                     Brooklyn          NY            11221                             $2,000.00           $171.21     EZ Festivals LLC
Claim No. 53               Jason Ano Films, LLC                         Jason Ano                   1296 Willoughby Ave                                                             Brooklyn          NY            11237                             $2,000.00           $171.21     SFX Entertainment, Inc.
Sched ID 3045606           Jason Deuchler                                                           1539 N Maplewood #2                                                             CHICAGO           IL            60622                               $200.00            $17.12     SFX-React Operating LLC
Claim No. 322              Jason Handel                                                             1821 Middle River Dr.               Apt 4                                       Fort Lauderdale   FL            33305                               $270.00            $23.11     SFX-Disco Operating LLC
Sched ID 3045607           Jason Moore                                                                                                                                                                                                                  $150.00            $12.84     SFX-React Operating LLC
Claim No. 194              JASRAC, Japanese Society for the Rights of   Atsushi Maekawa,        3-6-12 Uehara                           Shibuya-ki                                  Tokyo                           1518540      Japan              $150,000.00        $12,840.86     Beatport, LLC
                           Authors, Composers and Publishers            Manager of Transmission
                                                                        Rights Department

Claim No. 385              JCIR                                         Joseph N. Jaffoni           116 East 16th St                    11th Floor                                  New York          NY            10003                             $9,861.35           $844.19     SFX Entertainment, Inc.
Sched ID 3045608           Jeff Roehl (React)                                                       2918 W Fulton St                                                                CHICAGO           IL            60612                               $635.95            $54.44     SFX-React Operating LLC
Sched ID 3045030           Jennifer Fong                                                            330 Kingsford St,                                                               MONTEREY PARK     CA            91754                                $70.74             $6.06     Flavorus, Inc.
Sched ID 3045552           Jensyn LLC                                                               13 Rockingham Ct                                                                ENGLISHTOWN       NJ            07726                               $460.00            $39.38     SFX-Nightlife Operating LLC
Sched ID 3045609           Jimi Yu (React)                                                          120 Cotuit Ct                                                                   SCHAUMBURG        IL            60193                               $153.50            $13.14     SFX-React Operating LLC
Sched ID 3045497           Joe Chung Photography                                                    8375 Pendleton Pike                 Ste 300A                                    INDIANAPOLIS      IN            46226                               $400.00            $34.24     SFX-LIC Operating LLC
Sched ID 3045138           Jonas Productions, Inc.                      Ted Jonas                   8606 North 700 West                                                             Fountaintown      IN            46130                             $1,720.00           $147.24     ID&T/SFX TomorrowWorld LLC
Sched ID 3042178           Jones & Keller PC                                                        1999 Broadway #3150                                                             Denver            CO            80202                             $2,139.50           $183.15     Beatport, LLC
Sched ID 3045672           Joseph Benvenuti                                                         5987 N. Nina Ave                                                                CHICAGO           IL            60631                               $381.50            $32.66     Spring Awakening, LLC
Sched ID 3045499           Joseph Loverde                                                                                                                                                                                                               $150.00            $12.84     SFX-LIC Operating LLC
Claim No. 5                Joseph Rascoff                                                           10380 Wilshire Blvd                 Apt 1902                                    Los Angeles       CA            90024                           $150,000.00        $12,840.86     SFX Entertainment, Inc.
Sched ID 3045498           Joseph Rice                                                              404 River Oaks Drive                                                            AUSTIN            TX            78748                             $2,800.00           $239.70     SFX-LIC Operating LLC
Sched ID 3045416           Josue De La O                                                            3012 S. L Street                                                                MCALLEN           TX            78503                                $97.24             $8.32     SFX-Disco Operating LLC
Sched ID 3045500           Journal Video Edit                                                                                                                                                                                                           $901.00            $77.13     SFX-LIC Operating LLC
Sched ID 3045417           Julian Bajsel                                                            5616 Lawndale St.                   Suite B-202                                 HOUSTON           TX            77023                             $1,600.00           $136.97     SFX-Disco Operating LLC
Sched ID 3045553           Julio Cesar Silva                                                                                                                                                                                                          $2,238.64           $191.64     SFX-Nightlife Operating LLC
Sched ID 3045086           Justin Hamilton                                                          8539 Vista View Dr                                                              DALLAS            TX            75243                               $500.00            $42.80     ID&T/SFX North America LLC
Sched ID 3045610           Kannibalen                                                               2228 Division Ave                                                               BOISE             ID            83706                             $1,956.70           $167.50     SFX-React Operating LLC
Sched ID 3045418           Kate Scofield                                                            298 Ivy Drive                                                                   RUTHERFORDTON     NC            28139                                $75.00             $6.42     SFX-Disco Operating LLC
Sched ID 3045087           Kauneonga Lake Fire Department                                           NY-55                                                                           Kauneonga Lake    NY            12749                             $2,000.00           $171.21     ID&T/SFX North America LLC
Sched ID 3045419           Kayla Sanders                                                            4892 Pernod Ave                                                                 SAINT LOUIS       MO            63139                                $30.00             $2.57     SFX-Disco Operating LLC
Sched ID 3045611           Kent Otto (React)                                                        PO Box 10942                                                                    SPRINGFIELD       MO            65808                             $1,000.00            $85.61     SFX-React Operating LLC
Claim No. 266              King and Wood Mallesons                      Clifford Sandler            Level 61 Governor Phillip Tower     1 Farrer Place                              Sydney            NSW           2000         Australia            $5,586.52           $478.24     SFX Entertainment, Inc.
Sched ID 3045088           Kopier Net                                                               1147 JVL Ct                                                                     Marietta          GA            30066                             $1,281.00           $109.66     ID&T/SFX North America LLC
Sched ID 3045139           Kopier Net                                                               1147 JVL Ct                                                                     Marietta          GA            30066                               $303.09            $25.95     ID&T/SFX TomorrowWorld LLC
Sched ID 3042285           Kroger                                                                   3485 Solutions Center                                                           CHICAGO           IL            60677-3004                          $195.50            $16.74     Beatport, LLC
Sched ID 3045089           Krux                                                                     Krux Digital                        181 South Partk           2nd Floor         San Francisco     CA            94107                             $2,782.00           $238.16     ID&T/SFX North America LLC
Sched ID 3045140           KRUX DIGITAL                                                             660 4th st, #269                                                                SAN FRANCISCO     CA            94107                               $346.90            $29.70     ID&T/SFX TomorrowWorld LLC
Sched ID 3045501           KT8 Merchandise Co.                                                      388 Carlaw Ave - Unit W5                                                        Toronto           ON            M4M-2T4      Canada                 $379.96            $32.53     SFX-LIC Operating LLC
Sched ID 3045502           Kuskov Aleksandr                                                                                                                                                                                                           $4,250.00           $363.82     SFX-LIC Operating LLC
Claim No. 25               LA Studios Operating Company, LLC                                        1201 W. 5th St.                     Suite T-110                                 Los Angeles       CA            90017                           $116,015.12         $9,931.56     SFX Entertainment, Inc.
Claim No. 80               Larry Parrott                                                            8460 Bowen Rd.                                                                  Palmetto          GA            30268                             $1,900.00           $162.65     SFX Entertainment, Inc.
Sched ID 3045504           Laserman                                                                 4111 West City Court                Apt 126                                     EL PASO           TX            79902                               $820.00            $70.20     SFX-LIC Operating LLC
Claim No. 444              LATD Inc                                     Steve Mushkin               PO Box 65                                                                       Wenham            MA            01915                           $150,000.00        $12,840.86     SFX Entertainment, Inc.
Claim No. 259              Lathrop and Gage LLP                         Brian T. Fenimore           2345 Grand Blvd., Suite 2400                                                    Kansas City       MO            64108                            $10,086.71           $863.48     Beatport, LLC
Claim No. 101              Law Offices of Blum & McCann                 Tibby Blum                  271 Madison Avenue, 12 Floor                                                    New York          NY            10016                            $15,893.00         $1,360.53     SFX Entertainment, Inc.
Sched ID 3045554           LAZ Florida Parking, LLC                     Erika Urquiza               1691 Michigan Ave                   #635                                                          FL            33139                             $3,297.00           $282.24     SFX-Nightlife Operating LLC
Claim No. 50               Leitzes & Co.                                Errol F. Margolin,          140 W 57 Street                     Suite 7C                                    New York          NY            10019                            $90,000.00         $7,704.52     SFX Entertainment, Inc.
                                                                        Margolin & Pierce
Sched ID 3045370           Lemmon EntertaInment                                                     8 Dovercourt Road, Suite 206                                                                                    MGJ 0B6      Canada                $5,485.14           $469.56    SFX/AB Live Event LLC
Sched ID 3045371           Lesha van Koperen                                                        Eerste Jan vd Heidenstraat          Apt 107-1a                                                                  1072 TN      Netherlands           $1,288.32           $110.29    SFX/AB Live Event LLC
Claim No. 2                LessThan3, Inc.                              Joshua Bennett              1181 Oak St                                                                     San Francisco     CA            94117                              $4,254.00           $364.17    SFX Entertainment, Inc.
Sched ID 3044844           LG Management                                                            604 Park Ave                                                                                      NJ                                                 $900.00            $77.05    EZ Festivals LLC




                                                                                                                                                           Page 6 of 11
                                                                            Case 16-10238-MFW                                           Doc 1873-1                           Filed 05/21/19
                                                                                                                                                  SFX Entertainment, Inc., et al.                                    Page 8 of 12
                                                                                                                                                      Distribution Report




                                                                                                                                                                                                                                                                     Projected
                                                                                                                                                                                                                                                                    Distribution
 Claim No. / Schedule ID                 Creditor Name                      Creditor Notice Name               Address1                       Address2             Address3                     City         State        Zip        Country     Allowed Amount       Amount                   Debtor Name
Sched ID 3045360         Libby Schaub, Tingly Marketing Consultancy        Elizabeth Anne Deming   1730 SW Skyline Blvd                 Suite 103                                   Portland            OR            97221                            $14,307.04         $1,224.76 SFX Platform & Sponsorship LLC
                                                                           Schaub
Sched ID 3045613         Light Em Up LLC.                                                          314 Edwards Avenue                                                               New Bern            NC            28560                             $1,000.00           $85.61 SFX-React Operating LLC
Claim No. 200            Light Tower Fiber Long Island LLC n/k/a           General Counsel         80 Central St                                                                    Boxborough          MA            01719                             $7,200.00          $616.36 SFX Entertainment, Inc.
                         Lightower Fiber Networks I, LLC
Sched ID 3042362         Lightstone                                                                1425 Gardena Ave #8                                                              GLENDALE            CA            91204                             $2,406.00          $205.97 Beatport, LLC
Sched ID 3045614         Lincoln Hall                                                              2424 N. Lincoln Avuenue                                                          CHICAGO             IL            60613                               $155.00           $13.27 SFX-React Operating LLC
Sched ID 3045615         Lindsey Moak (React)                                                      3653 West Shakespear Avenue Unit 2                                               Chicago             IL            60647                              $443.93            $38.00 SFX-React Operating LLC

Sched ID 3045505         Line Rocket Entertainment                                                 6280 W. 3rd Steet                    STE204                                      LOS ANGELES         CA            90036                             $2,000.00          $171.21 SFX-LIC Operating LLC
Claim No. 99             Liquified, Inc.                                   Damian Murphy, CEO      2272 Colorado Boulevard #1103                                                    Los Angeles         CA            90041                            $50,000.00        $4,280.29 SFX-Disco Operating LLC
Sched ID 3045420         LOKE Digital Pty Ltd                              Matthew Khoury          LOKE Digital Pty Ltd                 309, 87 Gladstone                           South Melbourne                                VIC 3205               $800.00           $68.48 SFX-Disco Operating LLC
                                                                                                                                        Street,
Claim No. 33             London Towncars Inc.                                                      40-14 23 Street                                                                  Long Island City    NY            11101                             $3,661.38          $313.44   SFX Entertainment, Inc.
Claim No. 594            Louisiana Department of Revenue                                           P.O. Box 66658                                                                   Baton Rouge         LA            70896-6658                        $1,671.79          $143.11   SFX-Disco Operating LLC
Claim No. 600            Louisiana Department of Revenue                                           P.O. Box 66658                                                                   Baton Rouge         LA            70896-6658                        $1,661.79          $142.26   SFX-Disco Operating LLC
Claim No. 63             Louisiana Department of Revenue                                           P.O. Box 66658                                                                   Baton Rouge         LA            70896-6658                        $1,443.34          $123.56   SFX-Disco Operating LLC
Claim No. 62             Louisiana Department of Revenue                                           P.O. Box 66658                                                                   Baton Rouge         LA            70896-6658                          $105.72            $9.05   SFX-LIC Operating LLC
Claim No. 37             Low Murchinson Radnoff LLP                                                1565 Carling Ave., Suite 400                                                     Ottawa              ON            K1Z 8R1      Canada              $10,124.69          $866.73   SFX Entertainment, Inc.
Claim No. 159            Lowe Worldwide Refrigeration                                              105 Cecil Court                                                                  Fayetteville        GA            30214                             $2,568.00          $219.84   ID&T/SFX TomorrowWorld LLC
Sched ID 3045296         Loyens & Loeff                                                            B.O. Box 2888                        3000 CW Rotterdam         Blaak 31          Rotterdam                         3011 GA      The                  $5,853.65          $501.11   SFX Entertainment, Inc.
                                                                                                                                                                                                                                   Netherlands
Sched ID 3045616         Luis Martinez (React)                                                     750 N Rush St                        Apt 2404                                    CHICAGO             IL            60611                               $645.10           $55.22   SFX-React Operating LLC
Sched ID 3045617         Lukasz Machaj                                                             5428 S. Linder Ave.                                                              CHICAGO             IL            60638                               $112.50            $9.63   SFX-React Operating LLC
Sched ID 3045421         Luke Hansen                                                               2624 Hope Ave                                                                    SAINT LOUIS         MO            63143                               $100.00            $8.56   SFX-Disco Operating LLC
Sched ID 3045618         M13 Graphics (React)                                                      1300 Basswood Rd Suite 100                                                       SCHAUMBURG          IL            60173                               $520.32           $44.54   SFX-React Operating LLC
Claim No. 174            Mackenzie Partners, Inc.                                                  105 Madison Ave, 17th Fl                                                         New York            NY            10016                             $8,000.00          $684.85   SFX Entertainment, Inc.
Claim No. 158            MacroVyuha LLC                                    Murali Chandrasekaran   2170 Cove Lane                                                                   Weston              FL            33326                           $125,200.00       $10,717.84   SFX Entertainment, Inc.
Sched ID 3045619         Malafaktor Inc (React)                                                    1535 N Western Apt 2F                                                            CHICAGO             IL            60622                               $436.81           $37.39   SFX-React Operating LLC
Sched ID 3045620         Mallory Mahnke (React)                                                    49 Hill Dr                                                                       CRYSTAL LAKE        IL            60014                               $116.00            $9.93   SFX-React Operating LLC
Claim No. 448            Mariana Hrista                                                            50 Elm Drive East                                                                Mississauga         ON            L5A 3X2      Canada               $1,224.99          $104.87   SFX Entertainment, Inc.
Sched ID 3045621         Mario Mena                                                                18B                                                                              ballymena                         BT43 6AU     United                 $425.85           $36.46   SFX-React Operating LLC
                                                                                                                                                                                                                                   Kingdom
Claim No. 202            Mark Daniel Adamczyk                                                      5475 Vineland Rd Apt 8214                                                        Orlando             FL            32811-7636                        $9,000.00         $770.45    SFX-Nightlife Operating LLC
Sched ID 3045622         Marlin Business Bank                                                      2795 E. Cottonwood Pkwy, Ste 120                                                 Salt Lake City      UT            84121                               $202.67           $17.35   SFX-React Operating LLC
Sched ID 3045624         Martin Godinez (React)                                                    1535 N. Western Ave. Apt 2F                                                      CHICAGO             IL            60622                               $902.00           $77.22   SFX-React Operating LLC
Sched ID 3044845         Mass EDMC (EZ)                                                                                                                                                                                                                   $810.00           $69.34   EZ Festivals LLC
Claim No. 660            Massachusetts Department of Revenue               Attn Bankruptcy Unit    Mass. Dept. of Revenue               PO Box 9564                                 Boston              MA            02114-9564                        $5,421.46          $464.11   SFX Entertainment, Inc.
Claim No. 659            Massachusetts Department of Revenue               Attn Bankruptcy Unit    Mass. Dept. of Revenue               PO Box 9564                                 Boston              MA            02114-9564                           $52.64            $4.51   SFX-Perryscope LLC
Claim No. 318            MATTE Finish LLC                                                          224 Centre St 5th Fl Suite 2                                                     New York            NY            10013                           $112,459.05        $9,627.14   ID&T/SFX TomorrowWorld LLC
Sched ID 3045625         Matthew G Sunderman                                                       218 North Prairie St                 Apartment A                                 BATAVIA             IL            60510                               $100.00            $8.56   SFX-React Operating LLC
Sched ID 3045626         May Street Investments, LLC                       L. Losiouski Manager    400 N. May Street                    Suite 202                                   Chicago             IL            60642                               $726.32           $62.18   SFX-React Operating LLC
Sched ID 3045090         MCP Presents                                                              3461 Ringsby Ct Ste 115                                                          Denver              CO            80216-4941                          $548.68           $46.97   ID&T/SFX North America LLC
Sched ID 3045091         MeanRed Productions                                                       249 Smith St. #184                                                               BROOKLYN            NY            11231                             $2,000.00          $171.21   ID&T/SFX North America LLC
Sched ID 3042505         Medhat Hamroush                                                           23 Hassan Assem St Zamalek           Egypt                                                                                                           $1,000.00           $85.61   Beatport, LLC
Claim No. 36             Mediant Communications                                                    200 Regency Forest Drive, #110                                                   Cary                NC            27518                             $1,336.89          $114.45   SFX Entertainment, Inc.
Sched ID 3045627         Megan Knobloch (React)                                                    624 S. Haverhill Ln.                                                             SOUTH ELGIN         IL            60177                                $70.50            $6.04   SFX-React Operating LLC
Sched ID 3045506         Melt Creative                                                             5432 Franklin Ave Apt. 210                                                       LOS ANGELES         CA            90027                            $10,900.00          $933.10   SFX-LIC Operating LLC
Sched ID 3045092         Mercury                                                                   4484 Wilshire Blvd                                                               Los Angeles         CA            90010                             $5,000.00          $428.03   ID&T/SFX North America LLC
Claim No. 30             Merrill Corporation                                                       One Merrill Circle                                                               St. Paul            MN            55108                            $16,303.75        $1,395.69   SFX Entertainment, Inc.
Sched ID 3045361         Mia Villanueva                                                                                                                                                                                                                   $106.95            $9.16   SFX Platform & Sponsorship LLC
Sched ID 3045507         Miami Dade Fire Rescue                                                    13390 SW 152nd St                                                                Miami               FL            33177                             $1,193.92          $102.21   SFX-LIC Operating LLC
Sched ID 3045423         Michael Hayes                                                             5201 TRINITY VILLAGE LN, UNIT                                                    RALEIGH             NC            27607-3901                          $250.00           $21.40   SFX-Disco Operating LLC
                                                                                                   103
Claim No. 67             Michael L Penman L&D                                                      Flat4A, 347 Hackney Road                                                         London                            EZ 8PR       United                 $978.10           $83.73 SFX Entertainment, Inc.
                                                                                                                                                                                                                                   Kingdom
Sched ID 3045628         Michael Luczak                                                                                                                                                                                                                   $171.50           $14.68   SFX-React Operating LLC
Sched ID 3045629         Michael Taylor                                                            2816 S Briarwood Dr E                                                            ARLINGTON HEIGHTS   IL            60005                               $388.00           $33.22   SFX-React Operating LLC
Sched ID 3045630         Michael Wing                                                              2216 W. Winnemac St.                                                             CHICAGO             IL            60625                             $2,200.00         $188.33    SFX-React Operating LLC
Sched ID 3045631         Michelle Swies (React)                                                    5643 W 87th Pl                                                                   OAK LAWN            IL            60453                                $64.50            $5.52   SFX-React Operating LLC
Claim No. 613            Microsoft Corporatin and Microsoft Licensing GP   Maria A. Milano         Riddell Williams P.S.                1001 4th Ave Suite                          Seattle             WA            98154                            $99,156.23        $8,488.34   SFX Entertainment, Inc.
                                                                                                                                        4500
Sched ID 3045303         Mijares, Angoitia, Cortes y Fuentes                                       Javier Barros Sierra 540 4to. Piso   Edificio Park Plaza 1                                           DF            01210        Mexico               $6,093.04          $521.60   SFX Entertainment, Inc.
Sched ID 3045632         Mike Vo                                                                   8535 Drake Avenue                                                                SKOKIE              IL            60076                               $762.00           $65.23   SFX-React Operating LLC
Sched ID 3045633         Miramar Theatre                                                           2844 N Oakland Ave                                                               MILWAUKEE           WI            53211                             $2,553.41          $218.59   SFX-React Operating LLC
Sched ID 3042585         Mixmag Media                                                              Jubilee House                        92 Lincoln Road                             Peterbourgh                       PE1 2SN      United               $1,433.44          $122.71   Beatport, LLC
                                                                                                                                                                                                                                   Kingdom
Sched ID 3045636         mo e music LLC                                                            1146 N Hudson                                                                    CHICAGO             IL            60610                              $500.00            $42.80 SFX-React Operating LLC
Claim No. 72             MOBILE MINI, INC.                                                         4646 E VAN BUREN ST 4TH FLOOR                                                    PHOENIX             AZ            85008                            $15,813.67        $1,353.74 SFX-LIC Operating LLC

Sched ID 3045146         ModSpace                                          Jessica Kelly           1620 Route 9                                                                     Clifton Park        NY            12065                           $135,245.45       $11,577.79   ID&T/SFX TomorrowWorld LLC
Sched ID 3045059         ModSpace                                          Jessica Kelly           1620 Route 9                                                                     Clifton Park        NY            12065                            $41,199.60        $3,526.92   ID&T/SFX Mysteryland LLC
Sched ID 3045635         Modspace (React)                                  Jessica kelly           1425 Gifford Rd                                                                  Elgin               IL                                              $4,142.00          $354.58   SFX-React Operating LLC
Sched ID 3044847         Monarch Rentals (Made/EZ)                                                 GFDL, LLC                            Box 4120                                    Roselle Park        NJ            07204                             $1,123.50           $96.18   EZ Festivals LLC
Claim No. 241            Moodys Investor Service, Inc.                     Attn Christopher R.     c/o Satterlee Stephens Burke & Burke 230 Park Avenue                             New York            NY            10169                            $65,000.00        $5,564.37   SFX Entertainment, Inc.
                                                                           Belmonte, Esq.          LLP
Sched ID 3044848         Nadav Vee (EZ)                                                                                                                                                                                                                   $550.00           $47.08   EZ Festivals LLC
Sched ID 3045362         Natalie Pascaretta                                                        41-04 30th Avenue                    Apt. 2R                                     Astoria             NY            11103                               $100.41            $8.60   SFX Platform & Sponsorship LLC
Sched ID 3045306         NATIONAL CORPORATE RESEARCH                                               10 EAST 40TH ST, 10TH FLR                                                        NEW YORK            NY            10016                            $34,010.24        $2,911.47   SFX Entertainment, Inc.
Sched ID 3045637         NCMF LLC (React)                                                          400 N May St Suite 202                                                           CHICAGO             IL            60642                               $255.00           $21.83   SFX-React Operating LLC
Claim No. 461            Nebo Agency, LLC                                  Attn. Brian Easter      1000 Marietta Street NW              Suite 270                                   Atlanta             GA            30318                            $37,683.07        $3,225.89   Beatport, LLC




                                                                                                                                                          Page 7 of 11
                                                                        Case 16-10238-MFW                                           Doc 1873-1                           Filed 05/21/19
                                                                                                                                              SFX Entertainment, Inc., et al.                                   Page 9 of 12
                                                                                                                                                  Distribution Report




                                                                                                                                                                                                                                                                 Projected
                                                                                                                                                                                                                                                                Distribution
 Claim No. / Schedule ID                     Creditor Name              Creditor Notice Name                   Address1                   Address2             Address3                    City         State        Zip        Country     Allowed Amount        Amount                      Debtor Name
Claim No. 492              Nebo Agency, LLC                            Attn. Brian Easter        1000 Marietta Street NW            Suite 270                                   Atlanta            GA            30318                              $5,000.00           $428.03   Beatport, LLC
Claim No. 297              Ned Lee Felden Kreis                                                  2015 Welsh Rd. Cond D-63                                                       Philadelphia       PA            19115                                $423.68            $36.27   SFX Entertainment, Inc.
Sched ID 3045147           NEP Supershooters LP                                                  2 Beta Drive                                                                   PITTSBURGH         PA            15238                            $46,757.62          $4,002.72   ID&T/SFX TomorrowWorld LLC
Sched ID 3045307           Net@Work                                                              575 Eighth Avenue                  10th Floor                                  NEW YORK           NY            10018                              $2,512.79           $215.11   SFX Entertainment, Inc.
Sched ID 3045308           NetJets International                                                 P.O. BOX 933298                                                                ATLANTA            GA            31193-3298                         $5,145.80           $440.51   SFX Entertainment, Inc.
Sched ID 3045148           New Era Cap Company Limited                                           8001 Melrose Ave                                                               Los Angeles        CA            90046                            $51,345.00          $4,395.43   ID&T/SFX TomorrowWorld LLC
Claim No. 153              New York Marine & General Insurance Company                           412 Mt. Kemble Avenue              Suite 300C                                  Morristown         NJ            07960                              $4,527.59           $387.59   SFX Entertainment, Inc.

Sched ID 3045509           Nick Dungee                                                                                                                                                                                                               $150.00            $12.84 SFX-LIC Operating LLC
Sched ID 3045149           Nicole Brennian                                                       46 Hanford Ave                                                                 BRIDGEPORT         CT            06605                               $750.00            $64.20 ID&T/SFX TomorrowWorld LLC
Claim No. 490              Nimblejack LLC                              Brenton Fowler            107 S Pennsylvania St Suite 610                                                Indianapolis       IN            46204                            $53,550.00         $4,584.19 Beatport, LLC

Claim No. 543              NM Taxation & Revenue Department                                      PO Box 8575                                                                    Albuquerque        NM            87198-8575                            $25.00            $2.14    SFX-LIC Operating LLC
Claim No. 530              NM Taxation & Revenue Department                                      PO Box 8575                                                                    Albuquerque        NM            87198-8575                            $15.00            $1.28    SFX-Disco Operating LLC
Sched ID 3045150           No Name Productions (Patrick Crough)                                  540 West 50th                      Apt 1C                                      New York           NY            10019                              $1,000.00           $85.61    ID&T/SFX TomorrowWorld LLC
Sched ID 3044827           Noble Gas Solutions, Inc.                                             20 Center St                                                                   ALBANY             NY            12204                              $2,081.91          $178.22    Core Productions LLC
Claim No. 95               North America Photon InfoTech Limited       Nandagopal N, North       InfoTech Limited. Level 7,                                                     Ebene              MU            00000        Mauritius             $3,426.00          $293.29    Beatport, LLC
                                                                       America Photon            Nexteracom, Tower1
Claim No. 562              North Carolina Department of Revenue        Angela C. Fountain,       Collections Examination Division   P.O. Box 1168                               Raleigh            NC            27602-1168                         $6,704.85          $573.97 SFX-Disco Operating LLC
                                                                       Bankruptcy Manager
Sched ID 3042768           NRG Global                                                            2910 W Broadway Suite 201                                                      LOS ANGELES        CA            90041                             $1,212.00           $103.75    Beatport, LLC
Sched ID 3044849           NYC Ads Co (Made/EZ)                                                  2217 A Ave X                                                                   BROOKLYN           NY            11235                             $6,500.00           $556.44    EZ Festivals LLC
Sched ID 3042790           office discount GmbH                                                  Ludwig-Erhard-Str. 12                                                          Munchen                          85374        Germany                 $30.99             $2.65    Beatport, LLC
Sched ID 3045510           Office Furniture Warehouse, Inc.                                      2099 West Atlantic Blvd                                                        POMPANO BEACH      FL            33069                             $9,854.29           $843.58    SFX-LIC Operating LLC
Sched ID 3044885           Office of Finance                           Special Desk Unit         200 North Spring Street            Room 101                                    Los Angeles        CA            90012                            $33,863.60         $2,898.92    Flavorus, Inc.
Claim No. 71               Oklahoma Tax Commission                     General Counsels Office   100 N Broadway Ave.                Suite 1500                                  Oklahoma City      OK            73102                               $107.89             $9.24    SFX-Disco Operating LLC
Sched ID 3045151           OM Investment LLC, Country Inn and Suites                             7815 Senoia Road                                                               FAIRBURN           GA            30213                            $30,195.52         $2,584.91    ID&T/SFX TomorrowWorld LLC
Sched ID 3045312           One Source Water                                                      8 Two Mile Road                    Suite 102                                   Farmington         CT            06032                               $179.64            $15.38    SFX Entertainment, Inc.
Sched ID 3045424           Onstage Systems                             Hyacinth Belcher          10930 Petal Street                                                             Dallas             TX            75238                           $118,959.98        $10,183.66    SFX-Disco Operating LLC
Claim No. 333              Optima International, LLC                   Rosenthal Rosenthal       20900 NE 30th Avenue, Suite 600                                                Aventura           FL            33180                            $31,048.63         $2,657.94    SFX-LIC Operating LLC
                                                                       Rasco Kaplan, LLC
Claim No. 231              Orange32                                                              5017 5th St                        Unit 3B                                     Long Island City   NY            11101                             $2,041.41           $174.76    ID&T/SFX North America LLC
Sched ID 3045638           Oui Oui Enterprises LLC.                                              1601 E. 130th St.                                                              CHICAGO            IL            60633                             $6,925.00           $592.82    SFX-React Operating LLC
Sched ID 3045512           Ozark Mountain Leasing, Inc.                                          7478 County Rd                     3400                                        Mountain View      MO            65548                            $10,600.00           $907.42    SFX-LIC Operating LLC
Sched ID 3044828           Ozark Mountain Leasing-Core                                           7478 Country Road 3400                                                         MOUNTAIN VIEW      MO            65548                             $2,050.00           $175.49    Core Productions LLC
Sched ID 3045060           Pandora                                                               25601 Network Place                                                            CHICAGO            IL            60673                             $4,813.65           $412.08    ID&T/SFX Mysteryland LLC
Sched ID 3045152           Pandora                                                               25601 Network Place                                                            CHICAGO            IL            60673                             $3,500.08           $299.63    ID&T/SFX TomorrowWorld LLC
Claim No. 116              Pandora Media                                                         125 Park Avenue 19th Fl                                                        New York           NY            10017                             $8,313.73           $711.70    SFX Entertainment, Inc.
Sched ID 3045641           Parent Petroleum Inc. (React)                                         37 W 370 RT 38                                                                 SAINT CHARLES      IL            60175                             $1,636.48           $140.09    SFX-React Operating LLC
Claim No. 61               Patten Industries Inc.                                                635 W. Lake St.                                                                Elmhurst           IL            60126                            $54,399.75         $4,656.93    SFX Entertainment, Inc.
Sched ID 3045642           Patten Industries Inc. (React)                                        4539 Solutions Center                                                          CHICAGO            IL            60677-4005                       $23,949.54         $2,050.22    SFX-React Operating LLC
Sched ID 3045095           Patty Gutarra                                                                                                                                                                                                              $30.00             $2.57    ID&T/SFX North America LLC
Claim No. 177              Paul Harvey                                                         1343 Wexford Drive Lane                                                          Nashville          TN            37211                               $124.20            $10.63    SFX Entertainment, Inc.
Sched ID 3045314           Paul R Smith                                                        152 West 58th st Apt 3D                                                          NEW YORK           NY            10019                             $4,368.28           $373.95    SFX Entertainment, Inc.
Sched ID 3045643           Payless Car Rental                                                  4000 Mannheim Road                                                               FRANKLIN PARK      IL            60131                               $239.98            $20.54    SFX-React Operating LLC
Sched ID 3045096           Paypal                                                              2211 North First Street                                                          San Jose           CA            95131                             $2,133.00           $182.60    ID&T/SFX North America LLC
Claim No. 66               PCM Sales Inc.                              Shannon Brooks          1940 E Mariposa Ave.                                                             El Segundo         CA            90245                            $11,175.63           $956.70    SFX Entertainment, Inc.
Sched ID 3045644           Peoples Gas                                                         PO Box 19100 Green Bay                                                           GREEN BAY          WI            54307-9100                          $269.39            $23.06    SFX-React Operating LLC
Claim No. 42               Perfectaire Service, Inc.                                           124-11 101 Avenue                                                                Richmond Hill      NY            11419                               $763.10            $65.33    SFX Entertainment, Inc.
Sched ID 3045097           Performance Rights - ASCAP, BMI, SESAC                              152 W. 57th Street                                                               New York City      NY            10019                            $60,000.00         $5,136.35    ID&T/SFX North America LLC
Claim No. 473              Perryscope Productions, LLC                 Norman Perry/Rick Smith 121 West 27th Street, Suite 603                                                  New York           NY            10001                            $45,572.96         $3,901.31    SFX-Disco Operating LLC

Sched ID 3045646           PES Payroll, Inc.                           Attn John Kramer        4100 West Burbank Blvd.                                                          Burbank            CA            91505                             $1,003.26            $85.88    SFX-React Operating LLC
Sched ID 3045647           Peter Szaflarski (React)                    Production Manager      7282 Skyline Drive                                                               Justice            IL            60458                               $916.99            $78.50    SFX-React Operating LLC
Sched ID 3045513           Philip Prolo                                                        849 University Blvd Apt 306                                                      Jupiter            FL            33458-3082                          $250.00            $21.40    SFX-LIC Operating LLC
Claim No. 293              Phillips ADR Enterprises, PC                                        2101 East Coast Highway, Ste 250                                                 Corona Del Mar     CA            92625                             $7,500.00          $642.04     SFX Entertainment, Inc.
Claim No. 165              Phoenix Crane Service, Inc                  Karen L. Barton, VP/CFO 1855 Dickerson Drive SE                                                          Mableton           GA            30126                            $39,685.62         $3,397.32    ID&T/SFX TomorrowWorld LLC

Sched ID 3042920           Photon                                                                France Centre 6th Floor                                                        Quatre Bomes                                  Mauritius             $3,334.00          $285.41    Beatport, LLC
Claim No. 223              Pitchfork                                                             3317 W Fullerton Ave                                                           Chicago            IL            60647                              $2,500.00          $214.01    SFX-React Operating LLC
Claim No. 15               Pitney Bowes Inc                                                      27 Waterview Dr., 3rd Fl                                                       Shelton            CT            06484                                $869.78           $74.46    SFX Entertainment, Inc.
Sched ID 3045184           Pittaluga Abogados                                                    Echevarriarza 3535, Suite 1601     Torre A/Torres del                                             Montevideo    11300        Uruguay                 $521.00           $44.60    SFX Entertainment, Inc.
                                                                                                                                    Puerto
Sched ID 3045426           Popkulture Music Production                 Madeon                    52 BIS Boulevard Pateur                                                        Nantes                           44100        France                $300.00             $25.68    SFX-Disco Operating LLC
Sched ID 3045648           Populux                                                               4140 Woodward Ave                                                              Detroit            MI            48201                             $3,903.43           $334.16    SFX-React Operating LLC
Claim No. 85               Production Power Inc                                                  2780 NW 55th Court                                                             Fort Lauderdale    FL            33309                            $34,432.60         $2,947.63    SFX Entertainment, Inc.
Sched ID 3045155           Professional Catering Services                                        9 Grist Mill Drive                                                             FALMOUTH           ME            04105                           $122,302.00        $10,469.75    ID&T/SFX TomorrowWorld LLC
Sched ID 3045515           Promo Code PO                                                         Multiple Promotors                                                                                                                               $20,000.00         $1,712.12    SFX-LIC Operating LLC
Sched ID 3045098           Property Cleaning Systems                                             Miller St                                                                      La Crouse          WI            54601                             $1,040.00            $89.03    ID&T/SFX North America LLC
Sched ID 3043012           Property Cleaning Systems, LLC                                        PO Box 11808                                                                   DENVER             CO            80211                             $1,800.00           $154.09    Beatport, LLC
Claim No. 215              Proteus On Demand Facilities, LLC                                     6727 Oak Ridge Commerce Way                                                    Austell            GA            30168                            $47,365.35         $4,054.75    ID&T/SFX TomorrowWorld LLC
Sched ID 3045185           PURCHASE POWER                                                        PO BOX 371874                      ACCT#800-9090-0774-                         PITTSBURGH         PA            15250                             $1,125.32            $96.33    SFX Entertainment, Inc.
                                                                                                                                    1296
Claim No. 250              Pyrofoor de Amsterdam BV                    Paul RJ Philipsen         Jarmuiden 44                       Noord Holl                                  Noord Holland                    1046 AE      Netherlands          $1,150.00            $98.45    SFX Entertainment, Inc.
Claim No. 425              Pyrotecnico F/X, LLC                                                  PO Box 310                                                                     New Castle         PA            16103                            $21,100.00         $1,806.28    SFX-LIC Operating LLC
Claim No. 432              Pyrotecnico F/X, LLC                                                  PO Box 310                                                                     New Castle         PA            16103                            $16,242.22         $1,390.43    Core Productions LLC
Claim No. 423              Pyrotecnico F/X, LLC                                                  PO Box 310                                                                     New Castle         PA            16103                             $1,285.76           $110.07    SFX-Disco Operating LLC
Sched ID 3043051           Quebec Inc. #9137-8489                                                3654 Boul. St-Laurent Suite 1                                                                                                Canada                 $199.67            $17.09    Beatport, LLC
Sched ID 3045649           Quill Corporation (React)                                             P.O. Box 37600                                                                 PHILADELPHIA       PA            19101-0600                          $168.48            $14.42    SFX-React Operating LLC
Sched ID 3043054           Qwest Busine                                                          P.O. Box 52187                                                                 PHOENIX            AZ            85072-2187                          $379.92            $32.52    Beatport, LLC
Sched ID 3043055           Qwest Business                                                        P.O. Box 52187                                                                 Phoenix            AZ            85072-2187                          $294.38            $25.20    Beatport, LLC




                                                                                                                                                      Page 8 of 11
                                                                      Case 16-10238-MFW                                               Doc 1873-1                           Filed 05/21/19
                                                                                                                                                 SFX Entertainment, Inc., et al.                                  Page 10 of 12
                                                                                                                                                     Distribution Report




                                                                                                                                                                                                                                                                      Projected
                                                                                                                                                                                                                                                                     Distribution
 Claim No. / Schedule ID                 Creditor Name                 Creditor Notice Name                      Address1                    Address2             Address3                      City          State       Zip        Country     Allowed Amount        Amount                    Debtor Name
Claim No. 46             Qwest Corporation dba Centurylink QC         Centurylink                 220 N 5th St                                                                     Bismarck              ND           58501                              $1,672.13           $143.14 Beatport, LLC
                                                                      Communications-
                                                                      Bankruptcy
Sched ID 3045516         Rachel Berg                                                                                                                                                                                                                      $500.00            $42.80   SFX-LIC Operating LLC
Sched ID 3045650         Rachel Vena                                                              835 W. Dakin St. Unit 1W                                                         CHICAGO               IL           60613                               $220.00            $18.83   SFX-React Operating LLC
Sched ID 3044850         Randalls Island Park Alliance                                            24 W 61st St                                                                     New York              NY           10023                            $10,000.00           $856.06   EZ Festivals LLC
Sched ID 3043078         Raue LLP                                                                 Potsdamer Platz 1                                                                Berlin                             10785        Germany              $1,562.44           $133.75   Beatport, LLC
Sched ID 3045157         Reddy Ice Corporation                                                    5720 LBJ Freeway, Suite 200                                                      DALLAS                TX           75240                            $14,132.95         $1,209.86   ID&T/SFX TomorrowWorld LLC
Sched ID 3045652         Reed Rigging Inc (React)                                                 4400 W. 45th Street                                                              CHICAGO               IL           60632                             $3,770.53           $322.78   SFX-React Operating LLC
Claim No. 96             Reed Smith, LLP                              Attn Michael Venditto       599 Lexington Avenue                                                             New York              NY           10022                           $150,000.00        $12,840.86   SFX Entertainment, Inc.
Sched ID 3045188         ReedSmith (UK)                                                           599 Lexington Avenue                                                             New York              NY           10022                             $1,743.94           $149.29   SFX Entertainment, Inc.
Sched ID 3043125         ReedSmith LLP...                                                         The Broadgate Tower                  20 Primrose Street                          London                             EC2A 2RS     United                 $875.53            $74.95   Beatport, LLC
                                                                                                                                                                                                                                   Kingdom
Sched ID 3043133         Regas Christou                                                           c/o Tyron Hristopoulos                                                           DENVER                CO           80203                            $12,000.00         $1,027.27   Beatport, LLC
Sched ID 3045517         Reinhart Carpet Outlet, Inc.                                             67 West Queen Lane                                                               PHILADELPHIA          PA           19144                             $9,675.00           $828.24   SFX-LIC Operating LLC
Claim No. 175            Reliance Security, Inc.                                                  3650 N. Rancho Drive                 Suite 107                                   Las Vegas             NV           89130                             $5,503.04           $471.09   SFX-LIC Operating LLC
Claim No. 288            Rent-All BV                                                              Nijverheidsstraat 75                                                             Bemmel                             6681 LN      Netherlands          $2,223.00           $190.30   SFX/AB Live Event LLC
Sched ID 3045099         Resident Advisor                                                                                                                                                                                                               $2,500.00           $214.01   ID&T/SFX North America LLC
Sched ID 3045653         Richard Carrico                                                          1917 N Sawyer Ave                                                                CHICAGO               IL           60647                               $300.00            $25.68   SFX-React Operating LLC
Claim No. 268            Ring Power Corporation DBA CAT Entertainment Vicki Wood                  10421 Fern Hill Drive                                                            Riverview             FL           33578                            $22,800.00         $1,951.81   ID&T/SFX TomorrowWorld LLC
                         Services
Sched ID 3045519         RKI APPS INC                                                             1521 Concord Pike                    #01                                         Wilmington            DE           19803                             $4,021.96           $344.30   SFX-LIC Operating LLC
Claim No. 138            RLM Trialgraphix                                                         413 S Washington St                                                              Alexandria            VA           22314                             $7,250.00           $620.64   SFX Entertainment, Inc.
Sched ID 3045100         Roach Landscaping                                                        Roach Landscaping Inc                1273 Holland Road                           Dallas                GA           30157                            $28,105.00         $2,405.95   ID&T/SFX North America LLC
Claim No. 133            Robert C. Keller                                                         125 E. 17th St. #38                                                              New York              NY           10003                             $3,000.00           $256.82   SFX Entertainment, Inc.
Sched ID 3045520         Robert Underwood IV                                                      3116 Mahanna Street                  Unit 10                                     DALLAS                TX           75235                               $800.00            $68.48   SFX-LIC Operating LLC
Sched ID 3045654         Roberto Hernandez (React)                                                2016 West Cullerton St.                                                          CHICAGO               IL           60608                                $14.00             $1.20   SFX-React Operating LLC
Sched ID 3045158         Rock-It Cargo USA LLC                                                    1002 Lititz Pike #238                                                            Lititz                PA           17543-9328                        $1,381.29           $118.25   ID&T/SFX TomorrowWorld LLC
Sched ID 3043210         Roll Call Business Conferencing                                          ILD Corp.                            5000 Sawgrass Village                       PONTE VEDRA BEACH     FL           32082-5042                           $93.48             $8.00   Beatport, LLC
                                                                                                                                       Cir STE 2
Sched ID 3043212         Romain Pouillon                                                                                                                                           Berlin                                                                   $59.55            $5.10 Beatport, LLC
Sched ID 3045655         Roman Skopal                                                             4912 N Kedzie Ave Apt 1W                                                         CHICAGO               IL           60625                               $400.00            $34.24 SFX-React Operating LLC
Sched ID 3045191         Romper Holdings Ltd.                                                     ATTN NORMAN PERRY                    83 WOOSTER                                  NEW YORK              NY           10012                              $5,241.94          $448.74 SFX Entertainment, Inc.
                                                                                                                                       STREET FLR 4
Sched ID 3045657         Rosemont Exposition Services Inc                                         9291 W. Bryn Mawr Ave                                                            CHICAGO               IL           60618                           $105,851.00         $9,061.45   SFX-React Operating LLC
Sched ID 3045159         RSVPATL                                                                                                                                                                                                                        $3,038.08           $260.08   ID&T/SFX TomorrowWorld LLC
Sched ID 3045521         Ruben Garcia                                                             9131 Alpine Trail St                                                             SAN ANTONIO           TX           78250                             $1,000.00            $85.61   SFX-LIC Operating LLC
Sched ID 3045427         Rudy S. Aldaco                                                           12020 Crown Royal Dr.                                                            EL PASO               TX           79936                               $900.00            $77.05   SFX-Disco Operating LLC
Sched ID 3043243         Runawaytonight Creative LLC                                              5448 Franklin Ave                                                                LOS ANGELES           CA           90027                               $150.00            $12.84   Beatport, LLC
Sched ID 3045428         Ryan Hart                                                                4118 Melchor Ave                                                                 CHARLOTTE             NC           28211                               $200.00            $17.12   SFX-Disco Operating LLC
Sched ID 3045543         Ryan Schinman (World On A String, LLC)       Mitchell C. Littman, Esq.   Littman Krooks LLP                   655 Third Avenue          20th Fl           New York              NY           10017                            $11,524.43           $986.56   SFX-Nightlife Operating LLC

Sched ID 3044851         SACM Payable                                                             8500 Hilltop Rd                                                                  Fairfax               VA           22031                            $86,894.14         $7,438.64 EZ Festivals LLC
Sched ID 3045522         Sadie Paulsen                                                                                                                                                                                                                    $200.00            $17.12 SFX-LIC Operating LLC
Claim No. 131            SALESFORCE.COM, INC.                         Lawrence Schwab and         Bialson, Bergen & Schwab             633 Menlo Avenue,                           Menlo Park            CA           94025                            $42,800.94         $3,664.01 SFX Entertainment, Inc.
                                                                      Thomas Gaa                                                       Suite 100
Claim No. 129            SALESFORCE.COM, INC.                         Lawrence Schwab and         Bialson, Bergen & Schwab             633 Menlo Avenue,                           Menlo Park            CA           94025                            $23,436.00         $2,006.26 SFX Marketing LLC
                                                                      Thomas Gaa                                                       Suite 100
Sched ID 3043269         Sams Club Direct                                                         PO Box 530930                                                                    ATLANTA               GA           30353-0930                          $774.24            $66.28   Beatport, LLC
Sched ID 3043291         SCAR Interactive, Inc                                                    105 W 29th St                        Unit 26J                                    NEW YORK              NY           10001                             $4,400.00           $376.67   Beatport, LLC
Sched ID 3045101         SDO Design                                                               Lindendreef 105                      3137 CK Vlaardingen                         3137 CK Vlaardingen                             Netherlands          $5,000.00          $428.03    ID&T/SFX North America LLC
Sched ID 3045523         Sean Reilly                                                              668 North Orange Ave                 Apt2213                                     ORLANDO               FL           32801                               $290.00            $24.83   SFX-LIC Operating LLC
Claim No. 337            SECOND WIND PRODUCTIONS INC.                                             302 ROGERS STREET                                                                PAGELAND              SC           29728                           $101,473.00         $8,686.67   ID&T/SFX TomorrowWorld LLC
Sched ID 3043307         Securitas GmbH                                                           Postfach 800115                                                                  Potsdam                            14427        Germany                 $43.98             $3.76   Beatport, LLC
Sched ID 3045544         Served Chilled Entertainment, Inc                                        690 SW 1st ct. Apt #2524                                                         MIAMI                 FL           33130                             $3,861.55           $330.57   SFX-Nightlife Operating LLC
Claim No. 149            Service Sanitation Inc                       Jan Vander Laan             135 Blaine St                                                                    Gary                  IN           46406                               $387.00            $33.13   SFX-React Operating LLC
Claim No. 89             Service Sanitation, Inc.                     Attn Janice Vander Laan     135 Blaine St                                                                    Gary                  IN           46406                               $381.60            $32.67   SFX-React Operating LLC

Sched ID 3045524         SESAC                                                                    154 W. 57th Street                                                               New York City         NY           10021                             $2,833.21           $242.54   SFX-LIC Operating LLC
Sched ID 3045429         SESAC - Disco                                                            55 Music Square East                                                             NASHVILLE             TN           37203                             $2,812.92           $240.80   SFX-Disco Operating LLC
Claim No. 27             Sharingbox Inc                                                           47 Thames Street, Unit 106                                                       Brookly               NY           11237                             $2,377.83           $203.56   SFX Entertainment, Inc.
Claim No. 38             Shazam Media Services Inc.                   Ed Quintanilla              52 Vanderbilt Ave, Fl 19 - Shazam                                                New York              NY           10017                             $7,222.09           $618.25   SFX Entertainment, Inc.
Sched ID 3045528         Sheldon Blake                                                            14211 E. Parsley Drive                                                           Madeira Beach         FL           33708                             $1,500.00           $128.41   SFX-LIC Operating LLC
Sched ID 3045529         Sheldon Blake Entertainment                                              14211 E. Parsley Drive                                                           SAINT PETERSBURG      FL           33708                             $2,829.88           $242.25   SFX-LIC Operating LLC
Sched ID 3045107         Sherwin Williams                                                         101 Prospect Avenue                                                              Cleveland             OH           44115                             $3,200.00           $273.94   ID&T/SFX North America LLC
Sched ID 3044852         Shore Designs (EZ)                                                       100 Diane Dr                                                                     Broomall              PA           19008                               $459.15            $39.31   EZ Festivals LLC
Sched ID 3045196         ShoreTel                                                                 4921 Solution Center                                                             CHICAGO               IL           60677-4009                        $1,444.04           $123.62   SFX Entertainment, Inc.
Sched ID 3045197         ShoreTel (Acct# 3845)                                                    4921 Solution Center                                                             CHICAGO               IL           60677-4009                       $16,317.28         $1,396.85   SFX Entertainment, Inc.
Sched ID 3045198         ShoreTel (Acct# 3845)                                                    4921 Solution Center                                                             CHICAGO               IL           60677-4009                        $8,629.30           $738.72   SFX Entertainment, Inc.
Sched ID 3043346         ShoreTEL INC                                                             4921 Solution Center                                                             Chicago               IL           60677-4009                        $1,224.79           $104.85   Beatport, LLC
Claim No. 88             Shred Confidential, Inc.                                                 1198 Pacific Coast Hwy, D246                                                     Seal Beach            CA           90740                               $175.88            $15.06   SFX Entertainment, Inc.
Sched ID 3045663         Silver Wrapper                                                           5352 N Lockwood Ave                                                              CHICAGO               IL           60630                               $874.15            $74.83   SFX-React Operating LLC
Sched ID 3045530         Simon Wilkins                                                            242 West 4th                         Unit #1                                                           BC           V7H1M7       Canada                 $807.90            $69.16   SFX-LIC Operating LLC
Sched ID 3045547         Simple Toll Free                                                         P.O. Box 41069                                                                   Long Beach            CA           90853                                 $1.28             $0.11   SFX-Nightlife Operating LLC
Claim No. 160            Simply Measured, Inc                                                     2211 Elliott Ave, Ste 310                                                        Seattle               WA           98121                             $8,030.00           $687.41   SFX Entertainment, Inc.
Claim No. 166            SKR Consulting, Inc.                         Sharon Richards             16 Robinhood Avenue                                                              Closter               NJ           07624                            $20,000.00         $1,712.12   SFX Entertainment, Inc.
Sched ID 3045436         SKYP3R PHOTOGRAPHY                                                       5310 SW 28 Ave                                                                   FORT LAUDERDALE       FL           33312                               $500.00            $42.80   SFX-Disco Operating LLC
Sched ID 3045675         Smart Mascot Costume Co., Ltd                                            No. 1407, 7th Building               No. 56 Wen Hua Bei                          Foshan City           Guangdong                 China                  $350.00            $29.96   Spring Awakening, LLC
                                                                                                                                       Rd.
Sched ID 3045664         So Ready To Bang LLC (React)                                             1455 W Gregory St                                                                CHICAGO               IL           60640                             $1,000.00            $85.61 SFX-React Operating LLC
Sched ID 3045379         SOCAN                                                                    41 Valleybrook Drive                                                             Toronto               ON           M3B 2S6      Canada              $36,907.33         $3,159.48 SFX/AB Live Event LLC




                                                                                                                                                         Page 9 of 11
                                                                          Case 16-10238-MFW                                           Doc 1873-1                           Filed 05/21/19
                                                                                                                                                  SFX Entertainment, Inc., et al.                                  Page 11 of 12
                                                                                                                                                      Distribution Report




                                                                                                                                                                                                                                                                     Projected
                                                                                                                                                                                                                                                                    Distribution
 Claim No. / Schedule ID                  Creditor Name                    Creditor Notice Name                   Address1                      Address2           Address3                       City         State       Zip         Country   Allowed Amount       Amount                  Debtor Name
Claim No. 245            Society of Composers, Authors and Music          Andrea E. Kokonis          41 Valleybrook Drive                                                           Toronto               ON           M5B 2S6       Canada            $35,279.73         $3,020.15 ID&T/SFX North America LLC
                         Publishers of Canada
Sched ID 3045199         Solium Capital LLC                               Stephanie Ceglie SVP       222 S. Mill Avenue, Suite 24                                                   Tempe                 AZ           85281                           $15,241.58        $1,304.77 SFX Entertainment, Inc.
                                                                          Client Services
Claim No. 247            Solomon Page Group LLC                           Lewis Moshinsky            260 Madison Avenue, 3rd Floor                                                  New York              NY           10016                           $15,847.50        $1,356.64 SFX Entertainment, Inc.
Claim No. 353            Something New Catering, Inc.                     S. Scott Walker            c/o Folds and Walker, LLC            527 East University                       Gainesville           FL           32601                           $46,668.25        $3,995.07 ID&T/SFX TomorrowWorld LLC
                                                                                                                                          Avenue
Sched ID 3044854         Sonic Lab Audio (Made/EZ)                                                   450 7 Ave, Ste 2102                                                            NEW YORK              NY           10123                            $3,000.00          $256.82 EZ Festivals LLC
Sched ID 3043445         Sony Music Entertainment                         Susan Meisel/SVP Corp.     25 Madison Ave Fl 19                                                           New York              NY           10010-8601                       $8,065.26          $690.43 Beatport, LLC
                                                                          Deputy General Counsel

Claim No. 378            South Carolina Department of Revenue                                     PO Box 12265                                                                      Columbia              SC           29211                             $190.26            $16.29   SFX Entertainment, Inc.
Claim No. 652            South Carolina Department of Revenue                                     PO Box 12265                                                                      Columbia              SC           29211                             $190.26            $16.29   SFX Entertainment, Inc.
Claim No. 139            Sovereign Service Corporation                                            307 Seventh Avenue                      Suite 801                                 New York              NY           10001                             $471.80            $40.39   SFX Entertainment, Inc.
Sched ID 3045109         Spector Insurance                                                        2340 S Delaware Pl                                                                Tulsa                 OK           74114                           $13,947.85        $1,194.02   ID&T/SFX North America LLC
Sched ID 3045437         Spectra Audio Systems                                                    9438 Watson Industrial Park                                                       SAINT LOUIS           MO           63126                            $4,217.75          $361.06   SFX-Disco Operating LLC
Claim No. 17             Spectra Audio Systems LLC                                                9438 Watson Industrial Park                                                       St. Louis             MO           63126                            $4,217.75          $361.06   SFX Entertainment, Inc.
Sched ID 3045438         Spin Artist Agency                                                       9000 Sunset Blvd, Suite 1550                                                      Los Angeles           CA           90069                            $1,000.00           $85.61   SFX-Disco Operating LLC
Sched ID 3045533         SPOTIFY USA, INC.                                                        Dept CH 16773                                                                     PALATINE              IL           60055-6773                       $8,787.05          $752.22   SFX-LIC Operating LLC
Claim No. 90             Staples, Inc                                     Bank of America Lockbox 83689 Collection Center Drive                                                     Chicago               IL           60693                            $9,811.25          $839.90   SFX Entertainment, Inc.
                                                                          Services Chicago

Claim No. 273            State of Florida - Department of Revenue         Bankruptcy Section         PO Box 6668                                                                    Tallahassee           FL           32314-6668                       $1,500.18          $128.42   SFX-Disco Operating LLC
Claim No. 486            State of Florida - Department of Revenue         Bankruptcy Section         PO Box 6668                                                                    Tallahassee           FL           32314-6668                       $1,500.18          $128.42   SFX-Disco Operating LLC
Claim No. 576            State of Florida - Department of Revenue         Bankruptcy Section         PO Box 6668                                                                    Tallahassee           FL           32314-6668                       $1,337.13          $114.47   SFX-Disco Operating LLC
Claim No. 280            State of Florida - Department of Revenue         Bankruptcy Section         PO Box 6668                                                                    Tallahassee           FL           32314-6668                         $879.99           $75.33   SFX-LIC Operating LLC
Claim No. 484            State of Florida - Department of Revenue         Bankruptcy Section         PO Box 6668                                                                    Tallahassee           FL           32314-6668                         $879.99           $75.33   SFX-LIC Operating LLC
Claim No. 279            State of Florida - Department of Revenue         Bankruptcy Section         PO Box 6668                                                                    Tallahassee           FL           32314-6668                         $330.00           $28.25   SFX Entertainment, Inc.
Claim No. 485            State of Florida - Department of Revenue         Bankruptcy Section         PO Box 6668                                                                    Tallahassee           FL           32314-6668                         $330.00           $28.25   SFX Entertainment, Inc.
Claim No. 44             State of New York Department of Labor            Unemployment Insurance     Governor W. Averall Harriman State   Building 12, Room 256                     Albany                NY           12240                               $91.13            $7.80   SFX Entertainment, Inc.
                                                                          Division                   Office Building Campus
Sched ID 3045534         Steven Curtis                                                               32 Hollybrook Drive                                                            SEWELL                NJ           08080                              $400.00           $34.24   SFX-LIC Operating LLC
Sched ID 3045665         Steven Pham (React)                                                         2889 Emmons Ave                                                                ROCHESTER             MI           48307                              $250.00           $21.40   SFX-React Operating LLC
Sched ID 3045206         STOCKBRIDGE RISK MANAGEMENT                                                 40 CUTTER MILL ROAD                                                            GREAT NECK            NY           11021-3213                       $4,326.50          $370.37   SFX Entertainment, Inc.
Sched ID 3044821         Stray Lighting & Production Services-Core                                   172 N Oak St                                                                   LITITZ                PA           17543                              $840.00           $71.91   Core Productions LLC
Sched ID 3045666         Summer Set Music Festival                                                                                                                                                        CO           80204                              $463.00           $39.64   SFX-React Operating LLC
Claim No. 49             Sun-Times Media Productions, LLC                 Sun-Times Media            8247 Solutions Center                                                          Chicago               IL           60677-8002                       $4,580.00         $392.07    SFX Entertainment, Inc.
Sched ID 3045558         Surreal                                                                     1854 Ghost Trace Ave                                                           LAS VEGAS             NV           89183                            $1,000.00           $85.61   SFX-React Operating LLC
Sched ID 3045110         T&C                                                                         T&C Earthmovers LLC                  224 Henry Ray Road                        Villa Rica            GA           30180                          $128,134.00       $10,969.01   ID&T/SFX North America LLC
Claim No. 341            T&C Earthmovers LLC                                                         224 Henry Ray Road                                                             Villa Rica            GA           30180                           $12,780.00        $1,094.04   ID&T/SFX North America LLC
Sched ID 3044822         Tait Manufacturing Inc.                                                     401 W Lincoln Ave                                                              Lititz                PA           17543                           $13,284.00        $1,137.19   Core Productions LLC
Sched ID 3044855         TAIT Rentals LLC                                                            9 Wynfield Drive                                                               LITITZ                PA           17543                           $82,310.62        $7,046.26   EZ Festivals LLC
Sched ID 3045111         TCE Presents LLC                                                            159 Bay 50th Street                                                            Brooklyn              NY           11214                           $68,809.12        $5,890.46   ID&T/SFX North America LLC
Sched ID 3045165         Teads, Inc.                                                                 55 5th Ave, 14th FL                                                            NEW YORK              NY           10003                           $12,456.25        $1,066.33   ID&T/SFX TomorrowWorld LLC
Sched ID 3045112         Techno Posse (Corp)                                                         7014 13th Avenue                     Suite 202                                 Brooklyn              NY           11228                              $406.00           $34.76   ID&T/SFX North America LLC
Sched ID 3045207         TEKSYSTEMS                                                                  P.O. BOX 198568                                                                ATLANTA               GA           30384-8568                      $26,840.00        $2,297.66   SFX Entertainment, Inc.
Claim No. 98             Telesupport Inc                                                             4830 Pearl Street                                                              BOULDER               CO           80301                            $3,361.89          $287.80   SFX Entertainment, Inc.
Claim No. 199            Temp Rite Refrigeration Service, Inc.                                       25-14 50th Avenue                                                              Long Island City      NY           11101                              $795.62           $68.11   SFX Entertainment, Inc.
Claim No. 197            Temp- Rite Refrigeration Service, Inc.                                      25-14 50th Avenue                                                              Long Island City      NY           11101                            $2,578.32          $220.72   SFX Entertainment, Inc.
Claim No. 196            Temp- Rite Refrigeration Service, Inc.                                      25-14 50th Avenue                                                              Long Island City      NY           11101                              $435.78           $37.31   SFX Entertainment, Inc.
Claim No. 198            Temp-Rite Refrigeration Service, Inc                                        25-14 50th Avenue                                                              Long Island City      NY           11101                              $438.28           $37.52   SFX Entertainment, Inc.
Claim No. 654            Tennessee Department of Revenue                  c/o Attorney General       PO Box 20207                                                                   Nashville             TN           37202-0207                         $323.39           $27.68   SFX-Disco Operating LLC
Claim No. 375            Tents Unlimited, Inc.                            Daniel Nolan               1069 Canton Rd                                                                 Marietta              GA           30066                            $9,591.48          $821.09   SFX Entertainment, Inc.
Claim No. 604            Texas Comptroller of Public Accounts on Behalf   Revenue Accounting         P.O. Box 13528                                                                 Austin                TX           78711- 3528                      $2,914.17          $249.47   SFX-Disco Operating LLC
                         of the State of Texas and Local Sales Tax        Division
                         Jurisdictions
Sched ID 3045208         The Law Office of Jeffrey B Gandel               Jeffrey Gandel             1623 Third Ave Suite 22A                                                       New York              NY           10128                           $20,847.41        $1,784.66   SFX Entertainment, Inc.
Sched ID 3045209         The Marino Organization                                                     171 Madison Avenue                                                             NEW YORK              NY           10016                            $8,736.25          $747.87   SFX Entertainment, Inc.
Sched ID 3045559         The Mid Chicago                                                             306 N Halsted St                                                               Chicago               Il           60661                            $3,146.81          $269.39   SFX-React Operating LLC
Sched ID 3045210         The NASDAQ Stock Market, LLC                                                c/o Wells Fargo Bank                 Lockbox 20200                             PHILADELPHIA          PA           19178-0200                      $74,440.24        $6,372.51   SFX Entertainment, Inc.
Claim No. 323            The Siegfried Group, LLP                         General Counsel            1201 Market Street                   Suite 700                                 Wilmington            DE           19801                           $63,313.75        $5,420.02   SFX Entertainment, Inc.
Sched ID 3045535         The Union Ltd.                                                              503 Ruth Street W                                                              Saskatoon             SK                         Canada               $956.90           $81.92   SFX-LIC Operating LLC
Sched ID 3045052         The Windish Agency, LLC                          Windish                    1658 North Milwaukee Ave, #211                                                 CHICAGO               IL           60647                           $17,000.00        $1,455.30   ID&T/SFX Mysteryland LLC
Sched ID 3045167         Thomas Humphreys                                                                                                                                                                                                                 $102.16            $8.75   ID&T/SFX TomorrowWorld LLC
Claim No. 339            Thomas Lobnig                                                               SeiserastraBe 1                                                                Klagenfurt, Karnten                9020          Austria            $2,926.62          $250.54   SFX Entertainment, Inc.
Sched ID 3045560         Thomas Vuckson                                                              3124 S Wells St                                                                CHICAGO               IL           60616                               $55.00            $4.71   SFX-React Operating LLC
Sched ID 3045537         Thomass Lisowsky                                                                                                                                                                                                                 $217.50           $18.62   SFX-LIC Operating LLC
Claim No. 51             Thomson CompuMark                                Thomson Reuters            610 Opperman Drive                                                             Eagan                 MN           55123                            $1,772.83          $151.76   SFX Entertainment, Inc.
                                                                          CompuMark
Claim No. 446            Thomson Reuters Tax and Accounting Inc.          c/o Sarah E. Doerr, Esq.   Moss and Barnett                     150 5th St S, Suite                       Minneapolis           MN           55402                           $38,494.77        $3,295.37 SFX Entertainment, Inc.
                                                                                                                                          1200
Claim No. 205            TMF Spain SA                                                                Travessera de Gracia 11                                                        Barcelona             Catalonia    08021         Spain             $10,030.00         $858.63    SFX/AB Live Event LLC
Sched ID 3045216         T-MOBILE                                                                    PO BOX 790047                                                                  SAINT LOUIS           MO           63179-0047                      $12,463.96        $1,066.99   SFX Entertainment, Inc.
Sched ID 3045561         Tom Hill                                                                    Tom Boberek                                                                    Worth                 IL           60626                              $775.00           $66.34   SFX-React Operating LLC
Sched ID 3043767         Tooploox                                                                    Teczowa 7, 53-601                                                              Wroclaw                                          Poland            $12,320.00        $1,054.66   Beatport, LLC
Claim No. 47             TOTAL QUALITY LOGISTICS                                                     1701 EDISON DRIVE                                                              MILFORD               OH           45150                            $2,828.74          $242.16   SFX-LIC Operating LLC
Sched ID 3045355         Tourhythm                                                                   Peter-Marquard-Str. 15                                                                                            22303         Germany            $2,086.74          $178.64   SFX Platform & Sponsorship LLC
Claim No. 287            Towereye BVBA                                                               Beersebaan                           120                                       Gierle                             2275          Belgium            $8,954.70          $766.57   ID&T/SFX TomorrowWorld LLC
Sched ID 3044857         Tuminos Fuel Services                                                       37 Emerson St.                                                                 Ridgefield Park       NJ           07660                              $339.88           $29.10   EZ Festivals LLC
Sched ID 3044858         Twitch (EZ)                                                                 225 Bush Street                      6th Floor                                 San Francisco         CA           94104                           $86,500.00        $7,404.90   EZ Festivals LLC




                                                                                                                                                          Page 10 of 11
                                                                      Case 16-10238-MFW                                         Doc 1873-1                          Filed 05/21/19
                                                                                                                                           SFX Entertainment, Inc., et al.                               Page 12 of 12
                                                                                                                                               Distribution Report




                                                                                                                                                                                                                                                             Projected
                                                                                                                                                                                                                                                            Distribution
 Claim No. / Schedule ID                     Creditor Name             Creditor Notice Name                  Address1                   Address2            Address3                     City        State       Zip        Country     Allowed Amount        Amount                      Debtor Name
Sched ID 3044859           Twitter (Made/EZ)                                                   1355 Market St, Ste 900                                                       SAN FRANCISCO      CA           94103                              $5,687.03           $486.84   EZ Festivals LLC
Sched ID 3045334           Twitter, Inc                                                        1355 Market Street, Suite 900                                                 SAN FRANCISCO      CA           94103                            $21,762.95          $1,863.03   SFX Marketing LLC
Sched ID 3045170           Uber Technologies, Inc                                              1455 Market Street                 Suite 400                                  San Francisco      CA           94103                            $24,127.67          $2,065.47   ID&T/SFX TomorrowWorld LLC
Sched ID 3044860           Ultra International Music Publishing LLC                            239 W. 23rd Street                 6th Floor                                  New York           NY           10011                                $500.00            $42.80   EZ Festivals LLC
Sched ID 3045171           Unicorn Productions                                                 318 S Detroit St                                                              Los Angeles        CA           90036                                $300.00            $25.68   ID&T/SFX TomorrowWorld LLC
Claim No. 475              United Rentals (North America), Inc.       Attn Chris Brumbaugh     6125 Lakeview Road                                                            Charlotte          NC           28269                           $113,462.82          $9,713.07   Core Productions LLC
Claim No. 474              United Rentals (North America), Inc.       Attn Chris Brumbaugh     6125 Lakeview Road                                                            Charlotte          NC           28269                            $90,014.82          $7,705.79   SFX Entertainment, Inc.
Claim No. 476              United Rentals (North America), Inc.                                6125 Lakeview Road                                                            Charlotte          NC           28269                              $1,596.31           $136.65   SFX-LIC Operating LLC
Claim No. 406              United Site Services of Florida, Inc.                               50 Washington St., Ste 1000                                                   Westborough        MA           01581                            $12,774.73          $1,093.59   SFX-LIC Operating LLC
Claim No. 407              United Site Services of Florida, Inc.                               50 Washington St., Ste 1000                                                   Westborough        MA           01581                            $12,774.73          $1,093.59   SFX Entertainment, Inc.
Sched ID 3045441           Upstage Center Inc.                                                 3302 Old Alvin Road                                                           Pearland           TX           77581                            $18,000.00          $1,540.90   SFX-Disco Operating LLC
Claim No. 657              Utah State Tax Commission                  Attn Bankruptcy Unit     210 N 1950 W                                                                  Salt Lake City     UT           84134                                $121.18            $10.37   SFX Entertainment, Inc.
Sched ID 3043890           Valera Global Inc..                                                 53-02 11th Street                                                             LONG ISLAND CITY   NY           11101                                $593.87            $50.84   Beatport, LLC
Claim No. 216              Valera Global-SFXE                         c/o Valera Global        Naomi Glaser                       53-02 11th Street                          Long Island City   NY           11101                              $2,014.91           $172.49   SFX Entertainment, Inc.
Sched ID 3045443           Vanderkleij Agency                                                  Middelie 27                                                                                                   1472 GP      Netherlands           $8,250.00           $706.25   SFX-Disco Operating LLC
Sched ID 3045538           VARGAS MARKETING GROUP LLC                                          1831 2nd St                                                                   Berkeley           CA           94710                              $7,472.33           $639.67   SFX-LIC Operating LLC
Sched ID 3043904           Vattenfall                                                          Chausseestr. 23                                                               10115 Berlin                                 Germany                 $797.82            $68.30   Beatport, LLC
Sched ID 3045218           Veirano Advogados                                                   PO Box 2748                                                                   RJ                              20041-9      BR                    $1,641.90           $140.56   SFX Entertainment, Inc.
Sched ID 3045562           Verizon Wireless (React)                                            PO Box 660108                                                                 DALLAS             TX           75266-0108                           $519.52            $44.47   SFX-React Operating LLC
Sched ID 3045539           Video Edit                                                          5915 Lee Vista Blvd                Apt 101                                    Orlando            FL           32822                              $2,000.00           $171.21   SFX-LIC Operating LLC
Sched ID 3045563           Village of Bridgeview                      Debora L. Augle, General Toyota Park                        7000 South Harlem                          Bridgeview         IL           60455                            $11,498.14            $984.31   SFX-React Operating LLC
                                                                      Manager of the Stadium                                      Avenue

Sched ID 3045564           Village of Rosemont                        James Stockwell, Sales   Donald E Stephens Convention       9301 West Bryn Mawr                        Rosemont           IL           60018                            $14,983.60         $1,282.68 SFX-React Operating LLC
                                                                      Manager                  Center
Sched ID 3044861           Village Voice (EZ)                                                  80 Maiden Lane                     Suite #2105                                New York           NY           10038                              $500.00             $42.80    EZ Festivals LLC
Sched ID 3045565           Vincent Kotlicky                                                                                                                                                                                                      $100.00             $8.56    SFX-React Operating LLC
Claim No. 442              Virtue-Projects BV                                                  Isolatorweg 36                                                                Amsterdam          North-Hol.   1014 AS      Netherlands          $9,290.00          $795.28     SFX/AB Live Event LLC
Sched ID 3045446           Vitamin C Entertainment                                             3163 Pacific Ave                                                              SAINT LOUIS        MO           63143                               $160.00            $13.70    SFX-Disco Operating LLC
Claim No. 422              VUSE B.V.                                                           Keijzersgracht 668 B                                                          Amsterdam          N-Holland    1017 ET      The                 $12,535.30         $1,073.09    ID&T/SFX TomorrowWorld LLC
                                                                                                                                                                                                                          Netherlands
Sched ID 3045566           Waleed Daoud (React)                                                8992 Kennedy Dr. Apt 2E                                                       DES PLAINES        IL           60016                              $371.00             $31.76    SFX-React Operating LLC
Sched ID 3045567           Waste Management                                                    PO Box 42390                                                                  PHOENIX            AZ           85080                             $2,226.50           $190.60    SFX-React Operating LLC
Claim No. 32               We Are Listen, LLC                                                  89 Fifth Av                         Ste 402                                   New York           NY           10003                            $31,790.00         $2,721.41    SFX Entertainment, Inc.
Sched ID 3045119           Webster Hall                                                        125 East 11th Street                                                          NEW YORK           NY           10003                             $1,613.25           $138.10    ID&T/SFX Q-Dance LLC
Sched ID 3043976           WeDeliver(Snel) Transport BV                                        Oostzanerdijk 143E                  1035 EX                                   Amsterdam                                    Netherlands             $60.50             $5.18    Beatport, LLC
Sched ID 3045540           Weiderman Logistic                                                  Zeverijnstraat 24C 1216GK Hilversum                                                                                                               $764.22            $65.42    SFX-LIC Operating LLC

Sched ID 3045221           WHITE & CASE                                                        1155 AVE OF AMERICAS                                                          NEW YORK           NY           10036                            $87,427.57         $7,484.30    SFX Entertainment, Inc.
Claim No. 104              Whitten Management, Inc.                                            PO Box 2239                                                                   Dallas             GA           30132                            $82,325.34         $7,047.52    ID&T/SFX TomorrowWorld LLC
Sched ID 3044862           Wildchild World Inc.                                                7610 NE 4th Court Mailbox # 44                                                MIAMI              FL           33138                             $3,000.00           $256.82    EZ Festivals LLC
Sched ID 3045569           William Bolanos                                                                                                                                                                                                        $17.00             $1.46    SFX-React Operating LLC
Sched ID 3043994           William James Poe                                                   1/59 Lindfield Avenue                                                         Lindfield                       02070        Australia             $550.00             $47.08    Beatport, LLC
Claim No. 284              Winick Productions LLC                                              250 West 103rd Street              Apt 4C                                     New York           NY           10025        USA                  $1,450.95           $124.21    SFX Entertainment, Inc.
Sched ID 3045447           WME-William Morris Endeavor Entmt LLC                               1325 Avenue of the Americas                                                   NEW YORK           NY           10019                             $4,175.00           $357.40    SFX-Disco Operating LLC
Sched ID 3045224           WOLTERS KLUWER                                                      4829 INNOVATION WAY                                                           CHICAGO            IL           60682-0048                        $1,176.94           $100.75    SFX Entertainment, Inc.
Claim No. 118              World Trade Copiers, Corp.                                          138 Hope Street                                                               Brooklyn           NY           11211                             $3,810.65           $326.21    SFX Entertainment, Inc.
Sched ID 3045570           XVThree Communications                                              1951 Oxnard Dr.                                                               DOWNERS GROVE      IL           60516                               $697.00            $59.67    SFX-React Operating LLC
Claim No. 86               Your EDM, LLC                              Tyler J. Moore           601 Union St, Suite 2600                                                      Seattle            WA           98101                            $17,850.72         $1,528.12    SFX Entertainment, Inc.
Sched ID 3045114           YourEdm.com                                                         103 Mineola Court                                                             Boulder            CO           80303                            $11,275.00          $965.20     ID&T/SFX North America LLC
Claim No. 136              Yvan Castonguay                                                     19 Verral Avenue                                                              Toronto            ON           M4M 2R3      Canada               $1,259.91          $107.86     SFX Entertainment, Inc.

Sched ID 3045174           Z Extreme Productions, LLC                 Mike Zwaal               7426 Cherry Ave., Ste 210-355                                                 Fontana            CA           92336                                $500.00           $42.80 ID&T/SFX TomorrowWorld LLC
Sched ID 3044863           Zachary A Londrico (Made/EZ)                                        511 west 135th street                                                         NEW YORK           NY           10031                              $1,750.00          $149.81 EZ Festivals LLC
Sched ID 3044050           Zplane Development GmbH                                             katzbaschstr 21                                                               Berlin                          D10965       Germany               $1,080.52           $92.50 Beatport, LLC




                                                                                                                                                   Page 11 of 11
